
Exhibit 10.1

Back to Form 8-K [form8-k.htm]
MEDICAL SERVICES CONTRACT


FLORIDA HEALTHY KIDS CORPORATION


AND


HEALTHEASE


FOR


Bay, Citrus, Clay, Duval, Martin, Nassau, and Washington Counties


AND


WELLCARE OF FLORIDA/STAYWELL HEALTHPLAN


FOR


Broward, Miami-Dade, Hernando, Hillsborough, Orange, Osceola, Palm Beach, and
St. Lucie Counties


October 1, 2008


Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 1 of 57

--------------------------------------------------------------------------------

 

FLORIDA HEALTHY KIDS CORPORATION
CONTRACT FOR MEDICAL SERVICES


TABLE OF CONTENTS




SECTION 1                                DEFINITIONS
 
1-1
“Applicant”
1-2
“Children’s Medical Services network” (CMS network)
1-3
“Commencement Date”
1-4
“Comprehensive Medical Care Services”
1-5
“Contract Year”
1-6
“Co-Payment”
1-7
“Effective Date”
1-8
“Enrollee”
1-9
“Executive Director”
1-10
“Florida Statutes” (F.S.)
1-11
“Program”
1-12
“Providers”
1-13
“Request for Proposals”
1-14
“State Children’s Health Insurance Program (SCHIP)” or “Title XXI”
1-15
“Subcontractor”


SECTION 2                                FHKC


2-1
Coordination of Benefits
2-2
Enrollee Identification
2-3
Payment to INSURER


SECTION 3                                INSURER RESPONSIBILITIES
 

 
3-1
Access to Care


                3-1-1       Provider Credentialing
 
A.
Primary Care Providers

 
B.
Facility Standards

 
C.
Behavioral Health Care and Substance Abuse Providers

3-1-2       Geographical Access
 
A.
Primary Care Medical Providers

 
B.
Specialty Care Medical Providers

3-1-3       Appointment Standards
A.          Definitions
B.           Appointment Access
3-2
Failure to Provide Access

3-3
Integrity of Professional Advice to Enrollees
 3-4 Benefits  3-5 Claims Payment  3-6 Continuation of Coverage upon Termination
of this Contract

 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 2 of 57

--------------------------------------------------------------------------------

 

3-7           Effective Date of Coverage
3-8           Eligibility
A.            Program Eligibility
B.            Requests for Eligibility Review
C.            Eligibility Dispute Process
3-9           Enrollee Protections from Collections
3-10         Enrollment Procedures
3-11         Extended Coverage
3-12         Fraud
3-13         Grievances and Complaints
3-14         Indemnification
3-15         Insurance
3-16         Lobbying Disclosure
3-17         Medical Records Requirements
A.           Medical Quality Review and Audit
B.            Privacy of Medical Records
C.            Requests by Enrollees for Medical Records
3-18         Membership and Marketing Materials
A.           Use of FHKC and Florida KidCare Marketing Materials
B.            Member Materials
C.            FHKC Approval and Review
D.            Direct Marketing Restrictions
E.            Use of Insurer’s Name
3-19         Notification Requirements
A.           Immediate Notification Requirements
B.            Monthly Notification Requirements
3-20         Premium Rate Provisions
3-20-1     Premium Rate
3-20-2     Additional Requirements for Premium Rates
A.            Minimum Medical Loss Ratio
B.            Maximum Administrative Component
3-20-3     Experience Adjustment
3-21           Premium Rate Modifications
3-21-1     Annual Adjustment Request
3-21-2     Annual Premium Rate Adjustment Denials
3-21-3     Change in Benefit Schedule
3-21-4     Specialty Fee Arrangements
3-22         Quality Assurance
3-23         Records Retention and Accessibility
3-24         Refusal of Coverage
3-25         Regulatory Filings
3-26         Reporting Requirements
3-27         Subrogation Rights
3-28         Termination of Participation
3-29         Use of Subcontractors and Affiliates

Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 3 of 57

--------------------------------------------------------------------------------

 

SECTION 4                                TERMS AND CONDITIONS


4-1           Amendment
4-2           Assignment
4-3           Attachments
4-4           Attorney Fees
4-5           Bankruptcy
4-6           Change of Controlling Interest
4-7           Confidentiality
4-8           Conflicts of Interest; Non-Solicitation
4-8-1       Conflicts of Interest
4-8-2       Gift Prohibitions
4-8-3       Non-Solicitation
4-9           Effective Dates
4-10         Entire Understanding
4-11         Force Majeure
4-12         Governing Law; Venue
4-13         Independent Contractor
4-14         Name and Address of Payee
4-15         Notice and Contact
4-16         Severability
4-17         Survival
4-18         Termination of Contract
A.           Termination for Lack of Funding
B.            Termination for Lack of Payment or Performance
C.            Termination for Material Breach
D.            Termination upon Revision of Applicable Law
E.             Termination By FHKC


ATTACHMENTS
A.            Certification Regarding Debarment
B.            Certification Regarding Lobbying
C.            HIPAA Business Associate (BA) Agreement
D.            Enrollee Benefit Schedule
E.            List of Required Reports
F.            Disclosure Form

Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 4 of 57

--------------------------------------------------------------------------------

 

CONTRACT TO PROVIDE COMPREHENSIVE MEDICAL SERVICES


THIS Contract is entered into between the Florida Healthy Kids Corporation
(“FHKC”) and WellCare of Florida, Inc.  (“INSURER”).


SECTION 1                                DEFINITIONS


As used in this Contract, the term:


1-1
“Applicant” means a parent or guardian of a child or a child whose disability of
nonage had been removed under chapter 743, F.S. who applies for determination of
eligibility for health benefits coverage under ss. 409.810-820 F.S.



1-2
“Children’s Medical Services network” (CMS network) means the statewide managed
care system which includes health care providers, as defined in Section
391.021(1), F.S., which is financed by Title XXI. CMS network as used under this
Contract does not include any additional programs and services by or through CMS
network or which are not funded by Title XXI (such services colloquially and
collectively known in the regular course of business as “the CMS Safety Net
Program”).



1-3
“Commencement Date” means that date on which INSURER commenced performance of
Comprehensive Medical Care Services to Enrollees.



1-4
“Comprehensive Medical Care Services” means those services, medical equipment
and supplies to be provided by INSURER in accordance with the standards set by
FHKC and further described in Attachment C.



1-5
“Contract Year” means October 1 through September 30th.



1-6
“Co-Payment” means the payment required of the Enrollee at the time of obtaining
service.



1-7
“Effective Date” means the last date on which the last Party to this Contract
signed.



1-8
“Enrollee” means an individual who meets FHKC standards of eligibility and has
been enrolled in the Program.



1-9
“Executive Director” means the Executive Director of FHKC as appointed by the
FHKC Board of Directors.



1-10
“Florida Statutes” (F.S.) means the Florida Statutes as amended from time to
time by the Florida Legislature during the term of this Contract.



1-11
“Program” means the program administered by FHKC as created by and governed
under section 624.91, F.S. and related state and federal laws.


Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 5 of 57

--------------------------------------------------------------------------------

 


1-12
“Providers” means those providers set forth in INSURER’s Response to the Request
for Proposals (RFP) and the Enrollee handbook as from time to time may be
amended.



1-13
“Request for Proposals” means the invitation document issued by FHKC to
interested parties inviting INSURER and other entities to submit proposals for
the provision of Comprehensive Medical Care Services.



1-14
“State Children’s Health Insurance Program (SCHIP)” or “Title XXI” shall mean
the program created by the federal Balanced Budget Act of 1997 as Title XXI of
the Social Security Act.



1-15
“Subcontractor” means any entity or person with whom INSURER has executed a
contract to perform services covered under this Contract that may have otherwise
been provided for directly by INSURER.



SECTION 2                                FHKC


2-1           Coordination of Benefits


FHKC agrees that INSURER may coordinate health benefits with other insurers as
provided for in section 624.91 (5)(c), F.S. and this Contract.  INSURER also
agrees to coordinate benefits with any other insurer under contract with FHKC to
provide comprehensive dental care benefits to Enrollees, including the provision
of prescription coverage by the Enrollee’s health insurer if prescribed by the
Enrollee’s dental provider.


If INSURER identifies an Enrollee covered through another health benefits
program, INSURER shall notify FHKC. FHKC shall decide whether the Enrollee may
continue coverage through FHKC in accordance with the eligibility standards
adopted by FHKC and in accordance with any applicable state or federal laws.


2-2           Enrollee Identification


FHKC shall promptly furnish to INSURER enrollment information to sufficiently
identify Enrollees in the Comprehensive Medical Care Services Plan authorized by
this Contract in accordance with the following:


 
A.
Not less than seven (7) working days prior to the start of the coverage month,
FHKC shall provide INSURER a listing of Enrollees eligible for coverage that
month.



 
B.
By the third (3rd) day after the effective date of coverage, FHKC shall also
furnish INSURER a supplemental listing of eligible Enrollees for that coverage
month. INSURER shall adjust enrollment retroactively to the first (1st) day of
that month.


Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 6 of 57

--------------------------------------------------------------------------------

 

 
C.
FHKC may request INSURER accept additional Enrollees after the supplemental
listing for enrollment retroactive to the first (1st) of that coverage
month.  Such additions will be limited to those Enrollees who made timely
payments but were not included on the previous enrollment reports.  If such
additions exceed more than one percent (1%) of that month’s enrollment, INSURER
reserves the right to deny FHKC’s request.



2-3           Payment to INSURER


FHKC will promptly forward the authorized premiums established under Section
3-17 on or before the first (1st) day of each month this Contract is in force
beginning October 1, 2008.  Premiums are past due if not paid by the fifteenth
(15th) day of each month.  If premiums are past due, INSURER may terminate
coverage under this Contract after giving FHKC notice of the intent to
terminate.  Termination of coverage shall be retroactive to the last day for
which premium payment has been made.


SECTION 3                                INSURER RESPONSIBILITIES


3-1           Access to Care


 
INSURER shall meet or exceed the appointment and geographic access standards for
pediatric medical care existing in the community and as specifically provided in
this Contract.



 
INSURER shall maintain a medical provider network, under staff or contract,
sufficient to permit reasonably prompt medical and dental services to all
Enrollees in accordance with the terms of this Contract.



3-1-1       Provider Credentialing


A.            Primary Care Providers


INSURER’s primary care Provider network shall include only board certified
pediatricians and family practice physicians or physician extenders working
under the direct supervision of a board certified practitioner to serve as
primary care physicians in its provider network.


All primary care physicians must provide covered immunizations to Enrollees.


INSURER shall include only licensed dentists and specialists practicing within
the scope of their professional license to serve as Providers under this
Contract.


INSURER may request that an individual Provider be granted an exemption to this
requirement by making such a request in writing to FHKC and submitting the
proposed Provider’s curriculum vitae and stating a reason why the Provider
should be granted an exception. Such requests will be reviewed by FHKC on a case
by case basis and a written response will be made to INSURER on the outcome of
the request.

Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 7 of 57

--------------------------------------------------------------------------------

 
 
A medical home, as defined by the American Academy of Pediatrics, with a board
certified pediatrician or family practice physician or an exemption provider,
must be identified for each Enrollee.


B.             Facility Standards


Facilities used for Enrollees shall meet applicable accreditation and licensure
requirements and meet facility regulations specified by the Agency for Health
Care Administration.


C.             Behavioral Health Care and Substance Abuse Providers


INSURER must maintain a provider network either directly or indirectly that
includes qualified provider for child and adolescent substance abuse and
behavioral health care services.


INSURER and its subcontractors agree to adopt section 394.491, F.S. and Chapter
397, F.S. as guiding principles in the delivery of services and supports to
Enrollees with mental health and substance abuse disorders.


INSURER shall ensure that all direct behavioral health services provided to
children and adolescents under this Contract are delivered by individuals or
entities who meet the minimal licensure and credentialing standards set forth in
statutes and rules of the Department of Children and Family Services, the
Department of Health, and the Division of Medical Quality Assurance of the
Agency for Health Care Administration, pertinent to the treatment and prevention
of mental health and substance abuse disorders in children and adolescents.


INSURER, at a minimum, shall include within its subcontracted behavioral health
care resources a psychiatric hospital licensed under Chapter 395, F. S., a
crisis stabilization unit licensed under Chapter 394, F. S., and an addiction
receiving facility, licensed under Chapter 397, F. S., which an enrolled child
or adolescent may access as needed.


INSURER’s provider network shall also include board certified child
psychiatrists or practitioners licensed to practice medicine, osteopathic
medicine, psychology, clinical social work, mental health counseling, or
marriage and family therapy with a minimum of 2 (two) years full-time, post
graduate, paid experience providing mental health and/or substance abuse
services in a setting that specializes in providing mental health and/or
substance abuse services to children and/or adolescents.

Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 8 of 57

--------------------------------------------------------------------------------

 
 
3-1-2                       Geographical Access


A.            Primary Care Medical Providers


Geographical access to board certified family practice physicians, pediatric
physicians, primary care providers or Advanced Registered Nurse Practitioner’s
(ARNP), experienced in child health care, of approximately twenty (20) minutes
driving time from residence to Provider. This driving time limitation may be
reasonably extended in those areas where such limitation with respect to rural
residences is unreasonable.  In such instance, INSURER shall provide access for
urgent care through contracts with the closest available Providers.
 
B.             Specialty Care Medical Providers


Specialty medical services, ancillary services and hospital services are to be
available within sixty (60) minutes driving time from Enrollee’s residence to
Provider. The driving time limitation may be reasonably extended or waived in
those areas where such limitation with respect to rural residences is
unreasonable.




3-1-3                      Appointment Standards


A.            Definitions


For the purposes of this Section, the following definitions shall apply:


 
1.
“Emergency care” means the level of care required for the treatment of an injury
or acute illness that, if not treated immediately, could reasonably result in
serious or permanent damage to the Enrollee’s health.



 
2.
“Urgently needed care” or “Urgent Care” means the level of care that is required
within a twenty-four (24) hour period to prevent a condition from requiring
emergency care.



 
3.
“Routine care” means the level of care can be delayed without anticipated
deterioration in the Enrollee’s condition for a period of seven (7) calendar
days.


Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 9 of 57

--------------------------------------------------------------------------------

 

 
4.
“Routine physical examinations” means the Enrollee’s annual physical examination
by the Enrollee’s primary care provider in accordance with the schedule
established by the American Academy of Pediatrics.



B.            Appointment Access


INSURER shall provide timely treatment for Enrollees in accordance with the
following standards:


1.           Emergency care shall be provided immediately.


 
2.
Urgently needed care shall be provided within twenty-four (24) hours.

 
3.
Routine care of Enrollees who do not require emergency or urgent care shall be
provided within seven (7) calendar days of the Enrollee’s request for services.

 
4.
Routine physical examinations shall be provided within four (4) weeks of the
Enrollee’s request.

 
5.
Follow-up care shall be provided as medically appropriate.



 
By utilization of the foregoing standards, FHKC does not intend to create
standards of care or access to care different than those deemed acceptable
within INSURER’s service area. Rather, FHKC intends that INSURER and its
Providers timely and appropriately respond to Enrollee needs, as they are
presented, in accordance with standards of care existing within the service
area.  In applying these standards, INSURER and Provider shall give due regard
to the level of discomfort and anxiety of the Enrollees and their families.



3-2           Failure to Provide Access


In the event FHKC determines that INSURER or its Providers, has failed to meet
the access standards established in this Contract, FHKC shall notify INSURER of
its non-compliance. Such notice may be provided via facsimile or other means,
specifying the failure in such detail as will reasonably allow INSURER to
investigate and respond within five (5) business days for non-emergency care.
Response to emergency or urgent non-compliance issues must be immediate upon
receipt of notice.
 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 10 of 57

--------------------------------------------------------------------------------

 

If any such failure to provide access constitutes a material breach of this
Contract, as determined by FHKC in its sole discretion, such material breach
shall entitle FHKC to unilaterally terminate this Contract.  Termination for
material breach shall proceed pursuant to Section 4-18(C).
 
Upon FHKC identifying a material breach by INSURER, to address the ongoing
health care needs of Enrollees, FHKC may direct Enrollees to seek such services
outside of INSURER’s Provider network. Should FHKC direct such action, INSURER
shall be financially responsible for all such services.


3-3           Integrity of Professional Advice to Enrollees


INSURER must comply with section 457.985, Code of Federal Regulation (CFR) which
prohibits INSURER from interfering with the advice of health care professionals
to Enrollees and requires that professionals engaged in the performance of
INSURER’s duties under this Contract give information about treatments to
Enrollees and their families as provided by law.


Likewise, INSURER agrees to comply with section 457.985, CFR and any other
applicable federal or state laws and regulations related to physician incentive
plans including any disclosure requirements related to such incentive plans.


3-4           Benefits


INSURER agrees to make its provider network available to Enrollees in those
counties designated under Section 3-20 and to provide the Comprehensive Medical
Care Services in this Contract.


3-5           Claims Payment


INSURER will pay any claims from its offices located at 8735 Henderson Road,
Renaissance 2, Tampa, FL 33634 or any other designated claims office located in
its service area.  INSURER will pay clean claims filed within thirty (30)
business days or request additional information of the claimant necessary to
process the claim.


3-6           Continuation of Coverage upon Termination of this Contract


INSURER agrees that, upon termination of this Contract for any reason, unless
instructed otherwise by FHKC, it will continue to provide inpatient services to
Enrollees who are then inpatients until such time as Enrollees have been
appropriately discharged.  However, INSURER shall not be required to provide
such extended benefits beyond twelve (12) calendar months from the date the
Contract is terminated.



 
 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 11 of 57

--------------------------------------------------------------------------------

 

If INSURER terminates this Contract at its sole option and through no fault of
FHKC, and if on the date of termination an Enrollee is totally disabled and such
disability commenced while coverage was in effect, that Enrollee shall continue
to receive all benefits otherwise available under this Contract for the
condition under treatment which caused such total disability until the earlier
of:                    
 
                A.            Expiration of the contract benefit period for such
benefits;
 
B.
Determination by the Medical Director of INSURER that treatment is no longer
medically necessary;

 
 
C.
Expiration of twelve (12) months from the date of termination of coverage; or,



 
D.
Election by a succeeding carrier to provide replacement coverage without
limitation as to the disabling condition.



However, these benefits will be provided only so long as the Enrollee is
continuously totally disabled and only for the illness or injury which caused
the total disability.


For purposes of this section, an Enrollee who is “totally disabled” shall mean
an Enrollee who is physically unable to work, as determined by the Medical
Director of INSURER, due to an illness or injury at any gainful job for which
the Enrollee is suited by education, training, experience or
ability.  Pregnancy, childbirth or hospitalization in and of themselves does not
constitute “total disability”. In the case of maternity coverage, when an
Enrollee is eligible for such coverage and when not covered by a succeeding
carrier, a reasonable period of extension of benefits shall be granted.  The
extension of benefits shall be limited to the maternity services and newborn
care benefits provided under this Contract and shall not be based on total
disability.


3-7           Effective Date of Enrollee Coverage


Coverage for every Enrollee shall become effective at 12:01 a.m. EST/EDT, on the
first day of the Enrollee’s first coverage month, as determined by FHKC.


3-8           Eligibility


INSURER shall accept those Enrollees which FHKC has determined meet the
Program’s eligibility requirements.


A.           Program Eligibility


The following eligibility criteria for participation in the Program must be met:


 
1.
Enrollees must be children who are age five (5) years through eighteen (18)
years. Age eligibility shall end on the last day of the month in which the
Enrollee attains age nineteen (19).



 
2.
Enrollees must meet the eligibility criteria established under section 624.91,
F.S. and as implemented by the FHKC Board of Directors.

 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 12 of 57

--------------------------------------------------------------------------------

 
 
 
3.
Eligible Applicants may enroll during time periods established by FHKC Board of
Directors in accordance with section 624.91, F.S.



 
4.
Determination of eligibility for the Program is made solely by FHKC.


 
B.
Requests for Eligibility Review



 
If INSURER has reasonable cause to believe that an Enrollee is not eligible for
the Program because that Enrollee should in fact be placed in a different state
or federal program for such services which eligibility would render that
Enrollee ineligible for the Program, INSURER may request in writing that FHKC
review the eligibility of that Enrollee. FHKC shall ensure that all records and
findings maintained by FHKC concerning a particular eligibility determination
will be made available to INSURER with reasonable promptness to the extent
permitted under sections 624.91 and 409.821, F.S. regarding confidentiality of
information held by FHKC and the Florida KidCare program.



C.            Eligibility Dispute Process


 
If after review under this section, INSURER and FHKC dispute whether or not an
Enrollee is eligible for the Program, upon payment of a one hundred dollar
($100.00) fee to FHKC from INSURER, FHKC will seek an independent determination
of eligibility from the entity administering the comparable federal or state
insurance program for which INSURER alleges the Enrollee is eligible.  Both
INSURER and FHKC agree to be bound by the response of the entity receiving the
request under this provision.  INSURER and FHKC agree that the rights and
remedies provided under this section shall be exclusive as to eligibility
disputes.



 
If an Enrollee is determined not to be eligible for the Program and INSURER
included that Enrollee in an actuarial memorandum to support a premium or rate
modification request under this Contract, then INSURER shall submit to FHKC a
revised supporting actuarial memorandum which excludes that Enrollee.



3-9           Enrollee Protections from Collection


Neither INSURER nor any representative of INSURER shall collect or attempt to
collect from an Enrollee any money for services covered by the Program or any
monies owed by FHKC to INSURER.


3-10           Enrollment Procedures


 
Within five (5) business days of receipt of an enrollment file specified under
Section 2-2, INSURER shall provide each Enrollee with an enrollment package. The
enrollment package shall include, at a minimum, the following items:

 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 13 of 57

--------------------------------------------------------------------------------

 
 
 
A.
A membership card displaying the Enrollee’s name, identification number and
effective date of coverage as well as any other information required by state or
federal law.

      

  B.   An Enrollee handbook that complies with any federal or state requirements
and has been approved by FHKC.  The handbook shall include a description of how
to access services, a listing of any Co-Payment requirements, INSURER’s
grievance process and the covered benefits. Co-Payment requirements shall
specifically explain that in the event the Enrollee fails to pay the required
Co-Payment, INSURER may decline to provide non-emergency or non-urgently needed
care unless the Enrollee meets the conditions of waiver of Co-Payments described
in Attachment D.
 
C.
A current listing of all participating primary care physicians, specialists and
other medical providers that includes the address, office hours and any age
limitations for each Provider.



 
Any cancellation of Enrollees from coverage shall be processed timely by INSURER
upon receipt of the monthly enrollment files. INSURER will provide written
notice of the effective date of cancellation, by regular mail, to each affected
Enrollee within five (5) business days of receipt of such information.



 
INSURER must also comply with the guidance issued by the Office of Civil Rights
of the United States Department of Health and Human Services (“Policy Guidance
on Title VI Prohibition against National Origin Discrimination as it Effects
Persons with Limited English Proficiency) regarding the availability of
information and assistance for persons with limited English proficiency.



3-11         Extended Coverage


Except for terminations resulting from fraud, INSURER agrees to offer individual
coverage to all terminated Enrollees without regard to health condition status.


3-12
Fraud



 
The following acts by a FHKC Applicant, Enrollee or other person are considered
Fraud:



 
A.
Knowingly failing by any false statement, misrepresentation, impersonation, or
other fraudulent means, to disclose any material fact necessarily used in making
the determination as to such person’s qualification to receive Comprehensive
Medical Care Services coverage under the Program;



 
B.
Knowingly failing to disclose a change in circumstances in order to obtain or
continue to receive Comprehensive Medical Care Services under the Program to
which he or she is not entitled or in an amount larger than that to which he or
she is entitled.

 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 14 of 57

--------------------------------------------------------------------------------

 



  C. Using or attempting to use, transfer, acquire, traffic, alter, forge, or
possess a FHKC identification card to which he or she is not entitled.

 
 
D.
Committing any act subject to prosecution under Section 409.814, F.S.



 
E.
Aiding or abetting another person in the commission of any act under this
definition.



INSURER shall have in place appropriate preventative and detection measures
which ensure against fraud as defined in this Contract.  FHKC shall have access
to monitor such fraud and abuse prevention activities conducted by INSURER. If
INSURER obtains information demonstrating or indicating fraud by subcontractors,
Applicants or Enrollees, INSURER shall report its findings to FHKC for
investigation.


3-13         Grievances and Complaints


INSURER agrees to provide a grievance process for all Enrollees. Any such
grievance process shall be governed by applicable federal and state laws and
regulations.


INSURER shall provide to FHKC a copy of INSURER’s current grievance process for
Enrollees upon execution of this Contract and then annually by July
1st.  Additionally, INSURER shall provide FHKC with notice of any proposed
changes to the process. Such changes must be reviewed and approved by FHKC prior
to implementation.


INSURER shall maintain a record of all formal and informal grievances that
includes the date, name, nature and disposition of each grievance. INSURER shall
provide FHKC with a quarterly report of all grievances and complaints received
by INSURER involving Enrollees. The report shall list the number of grievances
received during the quarter and the disposition of those grievances. INSURER
shall also inform FHKC of any grievances that are referred to the Statewide
Subscriber Assistance Panel or its successor prior to their presentation at the
panel.


3-14         Indemnification


INSURER agrees to indemnify and hold FHKC harmless from any losses resulting
from negligent, dishonest, fraudulent or criminal acts of INSURER, its officers,
its directors or its employees, whether acting alone or in collusion with
others.


INSURER shall indemnify, defend and hold FHKC and its officers, employees and
agents harmless from all claims, suits, judgments or damages, including court
costs and attorney fees, arising out of negligence or intentional torts by
INSURER.


INSURER shall hold Enrollees harmless from all claims for payments of covered
services, except Co-Payments, including court costs and attorney fees arising
out of or in the course of this Contract pertaining to covered services.  In no
case will FHKC or Enrollees be liable for any debts of INSURER.
 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 15 of 57

--------------------------------------------------------------------------------

 

INSURER agrees to indemnify, defend and hold harmless FHKC, its officers, agents
and employees from:
 
                A.           Any claims or losses attributable to a service
rendered by any subcontractor, person or firm performing or supplying services,
materials, or supplies in connection with the performing or supplying of
services, materials or supplies in connection with the performance of this
Contract regardless of whether or not FHKC knew or should have known of such
improper service, performance, materials or supplies.


 
B.
Any failure of INSURER, its officers, employees or subcontractors to observe
Florida law, including but not limited to labor laws and minimum wage laws,
regardless of whether FHKC knew or should have known of such failure.



 
With respect to the rights of indemnification given herein, INSURER agrees to
provide FHKC, if known to INSURER, timely written notice of any loss or claim
and the opportunity to mitigate, defend and settle such loss or claim as a
condition of indemnification.  With respect to the right of indemnification
given herein, FHKC agrees to provide to INSURER, if known, timely written notice
of any loss or claim and the opportunity to mitigate, defend and settle such
loss or claim as a condition to indemnification.



3-15         Insurance


INSURER shall not commit any work in connection with this Contract until it has
obtained all types and levels of insurance required and approved by the
appropriate state regulatory agencies.  The insurance includes but is not
limited to worker’s compensation, liability, fire insurance and property
insurance.  FHKC shall be provided proof of coverage of insurance by a
certificate of insurance within ten (10) business days of contract execution.
Continuing evidence of insurance coverage must be provided to FHKC by July 1st
of each year.


FHKC shall be exempt from and in no way liable for any sums of money that may
represent a deductible in any insurance policy. The payment of such deductible
shall be the sole responsibility of INSURER or subcontractor holding such
insurance.  The same holds true of any premiums paid on any insurance policy
pursuant to this Contract.  Failure to provide proof of coverage shall
constitute a material breach under Section 4-18(C).


3-16         Lobbying Disclosure


INSURER shall comply with applicable state and federal requirements for the
disclosure of information regarding lobbying activities of INSURER,
subcontractors or any authorized agent.  Certification forms shall be filed by
INSURER certifying that no state or federal funds have been or will be used in
lobbying activities.

Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 16 of 57

--------------------------------------------------------------------------------

 

3-17         Medical Records Requirements
 
INSURER shall require Providers to maintain medical records for each Enrollee
under this Contract in accordance with applicable federal and state law.


A.           Medical Quality Review and Audit


FHKC shall conduct an independent medical quality review of INSURER during this
Contract term.  The independent auditor’s report will include a written review
and evaluation of care provided to Enrollees.  Additional reviews may also be
conducted after completion of the baseline review at the discretion of
FHKC.  INSURER agrees to cooperate in all evaluation efforts conducted or
authorized by FHKC.


B.            Privacy of Medical Records


INSURER shall maintain all individual medical records with confidentiality and
in accordance with state and federal guidelines.  INSURER agrees to abide by all
applicable state and federal laws governing the confidentiality of minors and
the privacy of individually identifiable health information.  INSURER’s policies
and procedures for handling medical records and protected health information
shall comply with the Health Insurance Portability and Accountability Act of
1996 (HIPAA), as amended from time to time, and shall include provisions for
when an Enrollee’s protected health information may be used or disclosed without
consent or authorization.


C.            Requests by Enrollees for Medical Records


INSURER will guarantee that each Enrollee or Applicant for the Enrollee may
request and receive a copy of records and information pertaining to that
Enrollee in a timely manner.  Additionally, the Enrollee or Applicant may
request that such records be corrected or supplemented.


3-18         Membership and Marketing Materials


A.           Use of FHKC and Florida KidCare Marketing Materials


INSURER shall not utilize the marketing materials, logos, trade names, service
marks or other materials belonging to FHKC without FHKC’s written
consent.  Written authorization must be received for each individual use or
activity.


INSURER also may not utilize any marketing materials, logos, trade names,
service marks or other materials identifying the Florida KidCare program without
obtaining prior written authorization from the state agency holding the rights
to such names or marks.
 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 17 of 57

--------------------------------------------------------------------------------

 
        
                B.            Member Materials

 
INSURER is responsible for all preparation, cost and distribution of member
handbooks, plan documents and other membership materials, as well as orientation
for Enrollees.  Materials must be appropriate to the population served
including, but not limited to, alternate language access in accordance with
federal requirements, and must be unique to the Program.



C.            FHKC Approval and Review


All Enrollee handbooks, forms and member materials must be approved by FHKC
prior to distribution.  In addition, INSURER agrees to annually provide FHKC
with a copy of all previously approved membership materials for review by July
1st.


D.            Direct Marketing Restrictions


INSURER may engage in marketing activities subject to the prior written review
and approval of any such events, materials and activities by FHKC. INSURER will
submit scheduled events at least one (1) week in advance of the event if
materials for such event have not been previously approved by FHKC. All other
events must be approved at least twenty-four (24) hours in advance. INSURER will
use only marketing materials which have been approved in writing by FHKC.


INSURER may also implement retention efforts directed at its current Enrollees
subject to the review and written approval of FHKC.


E.            Use of Insurer’s Name


INSURER consents to the use of its name in any marketing and advertising or
media presentations describing FHKC which are developed and disseminated by
FHKC. INSURER reserves the right to review and concur in any such marketing
materials prior to dissemination.


3-19         Notification Requirements


A.           Immediate Notification Requirements


INSURER shall immediately notify FHKC in writing of:


 
1.
Any judgment, decree or order rendered by any court of any jurisdiction or
Florida administrative agency enjoining INSURER from the sale or provision of
services under Chapter 641, Part II, F.S.

 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 18 of 57

--------------------------------------------------------------------------------

 
 
 
2.
Any petition by INSURER in bankruptcy or for approval of a plan of
reorganization or arrangement under the Bankruptcy Act or Chapter 631, Part I,
F.S. or an admission seeking relief provided therein.



 
3.
Any petition or order of rehabilitation or liquidation as provided in Chapter
631 or 641, F.S.



 
4.
Any order revoking INSURER’s Certificate of Authority.



 
5.
Any administrative action taken by the Department of Financial Services, Office
of Insurance Regulation or the Agency for Health Care Administration in regard
to INSURER.



 
6.
Any medical malpractice action filed in a court of law in which an Enrollee is a
party (or in which Enrollee’s allegations are to be litigated).



 
7.
The filing of an application for change in ownership with the Florida Department
of Financial Services or the Office of Insurance Regulation.



 
8.
Any pending litigation or commencement of legal action involving INSURER in
which liability for or INSURER’s obligation to pay could exceed five hundred
thousand dollars ($500,000.00) or ten percent (10%) of INSURER’s surplus.



B.            Monthly Notification Requirements


INSURER shall inform FHKC monthly of any changes to the provider network that
differ from the network presented in the original bid proposal, including
discontinuation of any primary care providers or physician practice associations
or groups with Enrollees on its panels.  FHKC may require INSURER to provide
FHKC with evidence that its provider network continues to meet the access to
care requirements under this Contract.
 
Florida Healthy Kids Corporation 
October 1, 2008 
/s/ RR FHKC
 /s/ HS INSURER

Page 19 of 57

--------------------------------------------------------------------------------


 
3-20         Premium Rate Provisions


3-20-1                      Premium Rate


The premium rate charged for the provision of Comprehensive Medical Care
Services for October 1, 2008 through September 30, 2009 shall be as follows:


As to HealthEase:


COUNTY
PER MEMBER PER MONTH
Bay
$110.38
Citrus
$95.63
Clay
$92.99
Duval
$92.99
Martin
$103.00
Nassau
$92.99
Washington
$110.38



As to StayWell:


COUNTY
PER MEMBER PER MONTH
Broward
$111.18
Miami-Dade
$104.20
Hernando
$102.45
Hillsborough
$100.45
Orange
$110.10
Osceola
$84.16
Palm Beach
$90.79
St. Lucie
$94.71

 
3-20-2     Additional Requirements for Premium Rates


 
A.
Minimum Medical Loss Ratio



 
The minimum medical loss ratio shall be eighty-five (85%) percent.




INSURER must submit a quarterly medical loss ratio report with results presented
by month incurred, by county as well for INSURER’s entire block of business
covered under this Contract.  The report is due by the fifteenth of the month
following the close of the quarter as follows:


 
 
January 1 – March 30:
April 15th
 
 
April 1 – June 30:
July 15th
 
 
July 1 – September 30:
October 15th
 
 
October 1 – December 31:
January 15th

 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 20 of 57

--------------------------------------------------------------------------------

 
 
If the reporting deadline falls on a holiday or weekend, the report is due on
the next business day.


 
B.
Maximum Administrative Component



The maximum administrative component shall not exceed fifteen (15%) percent.


3-20-3     Experience Adjustment
 
In the event that the actual medical loss ratio (MLR) that the INSURER achieves
for this CONTRACT is better than eighty five percent (85%), calculated in the
same manner as the premium development and allocation methodology utilized in
INSURER’s ITN response. INSURER shall return to FHKC a share of the dollar
difference between the INSURER’s actual MLR for said period and the projected
minimum MLR of eighty five percent (85%) based on the following tiered
Experience Adjustment schedule:


 

   A.  Tier I:  MLR of 84.99 to 82.00 Percent:                 50% to FHKC    
 (84.99% to 82.00%)      B.    Tier II: MLR of 81.99 Percent of Less:    100% to
FHKC      (81.99% or less)  

  
If INSURER’s actual MLR is less than eighty-five percent (85%) during a Contract
Year, but not lower than eighty two percent (82%), INSURER shall return to FHKC
fifty percent (50%) of the difference between the actual MLR and the projected
minimum MLR of eighty five percent (85%), pursuant to sub-paragraph 3-20-3A Tier
I.


If INSURER’S actual MLR is less than eighty-two percent (82%) during any
Contract Year, INSURER shall return to FHKC the sum of the Tier I and Tier II
experience adjustment pursuant to sub- paragraph 3-20-3A and B, as follows:


 
1)
fifty percent (50%) of the difference between INSURER’s actual MLR of eighty-two
percent (82%) and the minimum MLR of eighty-five percent (85%), and



 
2)
one hundred percent (100%) of the difference between INSURER’s actual MLR and
the Tier II maximum MLR of eighty-two percent (82%).



INSURER shall provide FHKC with a written copy of its findings for each Contract
year by April 1st.  If any payments are due under this provision, INSURER shall
forward such payment within thirty (30) days of its written notification.
INSURER may be subject to audit or verification by FHKC or its designated
agents.


FHKC shall determine the adequacy of the information supplied under this section
and whether or not the calculation has been accurately performed.
 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 21 of 57

--------------------------------------------------------------------------------

 

The calculation shall be reported in a format approved by FHKC and FHKC may also
request supporting documentation. After receipt of INSURER’S submission, FHKC
may request that the calculation also be provided on a county by county basis.


INSURER’S submission must include the following minimum information:


Insurer Name:
Contract Year:
Counties Included in Calculation:

                        Total Premiums Paid to INSURER during Contract Year: $
Actual Incurred Claims for Contract
Year:                                              $
Medical Loss Ratio
Achieved:                                                                 $


Apply adjustment percentage in accordance with Section 3-20-3.


Amount Due to
FHKC:                                                                              $


3-21         Premium Rate Modifications


INSURER shall provide an actuarial memorandum to FHKC supporting any premium
rate adjustment requested under this section prior to any adjustment taking
effect.


3-21-1     Annual Adjustment Request


Upon request by INSURER, the Board of Directors of FHKC may approve an annual
adjustment to the premium rate. Prior to any submission deadline, FHKC will
provide INSURER with any trend information or other actuarial standards that may
be applied to any rate requests by FHKC’s consulting actuary during the review
process.


Each adjustment request must meet all of the following conditions:


 
A.
Any request to adjust the premium rate for the upcoming Contract Year must be
received by FHKC by April 1st (first).



 
B.
INSURER’S request for an adjustment must be accompanied by a supporting
actuarial memorandum which includes a breakdown of the rate utilizing the
following categories:



 
Primary Care Physicians

 
Specialty Care

 
Hospital Inpatient

 
Hospital Outpatient

 
Pharmacy

 
Durable Medical Equipment

 
Behavioral Health

 
Substance Abuse

 
Other Services (Provide details)

 
Administration

 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 22 of 57

--------------------------------------------------------------------------------

 
 
 
C.
Any proposed premium rate adjustment must include all counties covered by the
currently approved premium rate and be presented in the same format as submitted
by INSURER under the ITN process.

  

  D.     The proposed premium rate shall not be excessive or inadequate in
accordance with the standards established by the Department of Financial
Services or the Office of Insurance Regulation for such determination.

 
 
E.
All approved rate adjustment requests under this Section are effective October
1st through September 30th



 
F.
Non-compliance with any reporting requirements under this Contract may result in
the denial of a rate adjustment request submitted by INSURER at FHKC’s sole
discretion, and such denial is not subject to the provisions of Section 3-21-2.



3-21-2                      Annual Premium Rate Adjustment Denials


In the event that INSURER’s annual premium rate adjustment is denied by the
Board of Directors of FHKC, and INSURER desires to appeal such decision, INSURER
may request that an independent actuary be retained to determine whether or not
the proposed rate is excessive or inadequate.


 
A.
Any request for a review of a denied premium rate must be submitted by INSURER
to FHKC in writing within fourteen (14) business days of the date of the board
meeting in which the Board of Directors denied the premium rate request.



 
B.
Within fourteen (14) calendar days of receipt of such request, FHKC shall
provide INSURER with a list of three (3) qualified, independent actuaries and
also provide the curriculum vitae for each proposed independent
actuary.  INSURER shall select an independent actuary from the list provided by
FHKC no later than fourteen (14) calendar days following receipt of all
information from FHKC.



 
FHKC shall ensure that none of the three (3) qualified independent actuaries
offered for selection has a working or personal relationship with FHKC’s
contracted actuary. INSURER shall ensure that the actuary selected from the
three (3) qualified, independent actuaries received from FHKC does not have a
historical or current working relationship with INSURER or any working or
personal relationship with an employee of INSURER or a Consultant/Contractor of
INSURER involved in the course of this review or the original filing for a rate
increase outside the scope of this project.

 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 23 of 57

--------------------------------------------------------------------------------

 
 
 
C.
The Letter of Engagement will be executed by the selected independent actuary,
FHKC and INSURER.


 
D.
FHKC and INSURER are financially responsible for the fees incurred by the
independent actuary for this dispute process and shall each pay fifty percent
(50%) of the total costs.



 
E.
All communications after execution of the Letter of Engagement and up through
the submission of the final report by the independent actuary shall include both
FHKC and INSURER, no communication may take place between the contracted
independent actuary and just one (1) of the other parties.  If such
communication takes place, the independent actuary will be disqualified and the
Letter of Engagement terminated, immediately, and the review process begins
again with a different independent actuary, pursuant to this section.



 
F.
The selected independent actuary will only review the original rate request as
filed by INSURER, any reports developed by FHKC or FHKC’s consulting actuary and
any supplemental communications regarding the proposed rate in existence prior
to denial of the rate by the FHKC board of directors.  No new information may be
considered during the review process, unless both FHKC and INSURER in writing
agree to the provision of such information.



 
F.
In conducting the review, the independent actuary may:



 
a.
Uphold the rate requested by INSURER; or

 
b.
Deny the rate requested by INSURER.



If the independent actuary denies the rate requested by the INSURER, the
independent actuary may recommend a revised rate.  In no event may the
independent actuary’s recommended rate be higher than the original rate
requested by the INSURER.


Acceptance of the revised rate is at the discretion of the FHKC Executive
Director after consulting with FHKC’s actuary.  If the revised rate is denied by
the Executive Director, the premium rate shall continue at the previous, most
recently approved rate.  INSURER may submit a written request for a review of
that determination at the next regularly scheduled meeting of the FHKC Board of
Directors following the Executive Director’s decision.
 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 24 of 57

--------------------------------------------------------------------------------

 
 
 
G.
The independent actuary’s findings as described in Paragraph E of this Section
must be in writing and communicated to both FHKC and INSURER within thirty (30)
calendar days after execution of the Letter of Engagement by all parties.



 
H.
The effective date of any premium rate adjustment based upon the actuary’s
determination shall be October 1st (first) or the first of the month following
receipt of the independent actuary’s findings, whichever occurs first.



 
I.
The findings of the independent actuary to either uphold or deny the rate will
be binding.  However, if the independent actuary finds that the rate should be
denied, then at the discretion of the Executive Director:



 
a.
if the independent actuary provides a new recommended rate, the recommended
revised rate may be implemented; or

 
b.
The previous, most recently approved rate may be continued for the upcoming
Contract Year.



3-21-3                      Change in Benefit Schedule


 
INSURER understands that changes in federal and state law may require amendments
to the Enrollee Benefit Schedule during the Contract term.  Should such changes
be necessary, FHKC shall notify INSURER in writing of the required change and
INSURER shall have thirty (30) days to agree to the amended benefit schedule.



 
If the change in the benefit schedule results in a reduction in a benefit level
or increases in co-payments, FHKC may require that INSURER reduce its premium
rate by an amount actuarially equivalent to the benefit reduction.



If benefits or co-payments are modified under this Section, INSURER may submit a
request for a rate adjustment to accommodate this modification. Final
determination of the INSURER’s compliance under this Section shall be made by
FHKC and shall not be subject to the provisions of Section 3-21-2.


 
 If INSURER elects not to implement the necessary change, FHKC may terminate
this Contract by providing INSURER with a written notice of intent to terminate
and include a termination date of not less than ninety (90) days from the date
of the written notification or earlier if required by law.



3-21-4                      Specialty Fee Arrangements


 
FHKC shall have the right to negotiate specialty fee arrangements with
non-INSURER affiliated providers and make such rates available to INSURER.  In
such cases, if there is a material impact on the premium rate, it will be
adjusted by INSURER in a manner consistent with sound actuarial practices.

 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 25 of 57

--------------------------------------------------------------------------------

 
 
3-22         Quality Assurance


INSURER shall maintain a quality assurance program throughout the term of this
Contract for Enrollees. If INSURER has an existing program it must satisfy
FHKC’s quality assurance standards. Additionally, INSURER shall provide FHKC
with notice of any proposed changes to the quality assurance program. Such
changes must be reviewed and approved by FHKC prior to implementation.

3-23           Records Retention and Accessibility


 
A.
INSURER agrees to maintain books, records and documents in accordance with
generally acceptable accounting principles which sufficiently and properly
reflect all expenditures of funds provided by FHKC under this Contract.



 
B.
INSURER shall have all records used or produced in the course of the performance
of this Contract available at all reasonable times for inspection, review, audit
or copying to FHKC, any vendor contracted with FHKC or any state or federal
regulatory agency as authorized by law or FHKC.  Access to such records will be
during normal business hours and will be either through on-site review of
records or through the mail. These records shall be retained for a period of at
least five (5) years following the term of this Contract, except if an audit is
in progress or audit findings are yet unresolved, in which case records shall be
kept until all tasks are completed.



 
C.
INSURER agrees to cooperate in any evaluative efforts conducted by FHKC or an
authorized subcontractor of FHKC both during and for a period of at least five
(5) years following the term of this Contract.  These efforts may include a
post-Contract audit.



 
D.
Additionally, INSURER agrees to provide to FHKC, by July 1st (first) each year,
an audited financial statement for INSURER’S preceding fiscal year.  If such is
not customarily available in the ordinary course of INSURER’S business, then a
written statement from an accountant verifying the financial stability of
INSURER shall be submitted and be subject to the approval of the FHKC Board of
Directors.



 
E.
INSURER shall include all the requirements of this subsection in all approved
subcontracts and assignments and INSURER agrees to require subcontractors and
assignees to meet these requirements.



 
It is expressly understood that evidence of INSURER’S refusal to substantially
comply with this provision or such failure by INSURER’S subcontractors,
assignees or affiliates performing under this Contract shall constitute a
material breach and renders this Contract subject to unilateral cancellation by
FHKC.



Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 26 of 57

--------------------------------------------------------------------------------

 
 
3-24         Refusal of Coverage


INSURER shall not refuse to provide coverage to any Enrollee on the basis of
past or present health status.


3-25         Regulatory Filings

 
INSURER will forward all regulatory filings relating to this Contract to FHKC
for its review and approval. Once such regulatory filings are approved, FHKC
will submit such filings to the extent required by law or as desired by FHKC to
the Department of Financial Services or other appropriate regulatory entity on
INSURER’s behalf.


3-26         Reporting Requirements


INSURER shall comply with all reporting requirements under this Contract in the
manner and timeframes specified for each report and as listed under Attachment
E.


INSURER shall also provide quarterly encounter and claims data for all services
rendered under this Contract including any services provided by contracted
Providers. Such data shall be submitted on a quarterly basis utilizing a process
and format established by FHKC. FHKC may amend the process, format or
requirements during the Contract term and INSURER shall incorporate any such
changes no later than the third (3rd) quarter’s report after notification of
such changes by FHKC.


INSURER is responsible for guaranteeing that all subcontractors comply with
these reporting requirements.  INSURER also agrees to attest to the accuracy,
completeness and truthfulness of claims and payment data that are submitted to
FHKC under penalty of perjury.  Access to Enrollee claims data by FHKC, the
State of Florida, the federal Centers for Medicare and Medicaid Services and the
Department of Health and Human Services Inspector General will be allowed to the
extent permitted by law.


The timetable for the delivery of quarterly statistical reports is as follows:


Encounters and Claims Processed During:
Claims Data Due to FHKC by:
January 1st – March 31st
April 15th
April 1st – June 30th
July 15th
July 1st – September 30th
October 15th
October 1st – December 31st
January 15th



Failure to provide these reports in a timely manner shall constitute a material
breach as defined under Section 4-18(C).


3-27         Subrogation Rights


In the event INSURER provides medical services or benefits to Enrollees who
suffer injury, disease or illness by virtue of the negligent act or omission of
a third party, INSURER shall be entitled to seek reimbursement from the Enrollee
or third party, at the prevailing rate, for the reasonable value of the services
or benefits provided.  INSURER shall not be entitled to reimbursement in excess
of the Enrollee’s monetary recovery for medical expenses provided from the third
party.  INSURER is solely responsible for the coordination of benefits with any
other third party payor in accordance with section 624.91, F.S. Nothing in this
section as to coordination of benefits shall limit the Enrollee’s right to
receive direct health services under this Contract.

Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 27 of 57

--------------------------------------------------------------------------------

 


3-28         Termination of Participation


An Enrollee’s coverage under this Program shall terminate on the last day of the
month in which the Enrollee:


 
A.
Ceases to be eligible to participate in the Program;



 
B.
Establishes residence outside of the service area; or



 
C.
Is determined to have acted fraudulently as fraud is defined in this Contract.



Termination of coverage and the effective date of that termination shall by
determined solely by FHKC.


3-29         Use of Subcontractors or Affiliates


INSURER may contract with subcontractors or affiliates to deliver services under
this Contract subject to the following conditions.


 
A.
INSURER identified the subcontractor or affiliate in its response to the RFP for
covered by this Contract.



 
B.
INSURER has provided FHKC with a copy of the current contract or other written
agreement and any amendments for services under this Contract between INSURER
and the subcontractor or affiliate. FHKC shall have the right to withhold its
approval of any such contracts, agreements and amendments.



 
C.
INSURER’S Contract with the subcontractor or affiliate fully complies with all
terms and conditions of this Contract between INSURER and FHKC.



 
D.
INSURER agrees to provide FHKC with timely notice of termination of such
agreements with any subcontractor or affiliate.  On a quarterly basis, INSURER
shall provide FHKC with an attestation as to the adequacy of the INSURER’s
network.



 
E.
INSURER shall provide FHKC with timely notice of INSURER’S intent to contract
with any new subcontractors or affiliates for services covered under this
Contract.  Prior to execution, INSURER shall forward for FHKC’s review and
approval any proposed agreement for services with subcontractors or affiliates.



 
F.
By July 1st each year, INSURER agrees to provide FHKC with an annual report
listing, for the previous calendar year, all subcontractors or affiliates that
performed services under this Contract for INSURER.


Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 28 of 57

--------------------------------------------------------------------------------

 

All agreements between INSURER and its subcontractor or affiliates to provide
services under this Contract shall be reduced to writing and shall be executed
by both parties. All such agreements shall also be available to FHKC within
seven (7) business days of request for production.


Failure of INSURER to comply with the provisions of this section shall
constitute a material breach as provided under Section 4-18(C) of this Contract.


SECTION 4                                GENERAL TERMS AND CONDITIONS


4-1           Amendment


This Contract may be amended by mutual written consent of the parties at any
time. This Contract shall automatically be amended to the extent necessary from
time to time to comply with state or federal laws or regulations or the
requirements of FHKC’s contract with the Agency for Health Care Administration
(AHCA) upon notice by FHKC to INSURER to that effect.


4-2           Assignment


This Contract and the monies that may become due under it may not be assigned by
INSURER without the prior written consent of FHKC.  Any purported assignment
without such consent shall be deemed null and void.


FHKC may assign this Contract and the monies that may become due under it. Prior
to any such assignment, FHKC shall provide at least ninety (90) days written
notice to INSURER indicating its intention to assign the Contract. INSURER may
elect to terminate the Contract at the end of the next Contract term by
providing written notice to FHKC at least one-hundred and twenty (120) calendar
days before the end of the Contract term unless otherwise required by law.


4-3
Attachments



Attachments A through F are all incorporated into this Contract by
reference.  In any conflict between these Attachments and this Contract, the
Contract provision shall control.


4-4
Attorney Fees



In the event of any legal action, dispute, litigation or other proceeding with
relation to this Contract, FHKC shall be entitled to recover from INSURER its
attorney fees and costs incurred, whether or not suit is filed, and if filed, at
both trial and appellate levels.  Legal actions are defined to include
administrative proceedings.  It is understood that the intent of this provision
is to protect the Enrollees who receive health insurance benefits through the
Program and rely upon the continuation of the Program.

Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 29 of 57

--------------------------------------------------------------------------------

 

4-5           Bankruptcy


FHKC shall have the absolute right to elect to continue or terminate this
Contract, at its sole discretion, in the event INSURER or any of its approved
subcontractors file a petition for bankruptcy or for approval of a plan of
reorganization or arrangement under the Bankruptcy Act. INSURER shall give FHKC
notice of the intent to petition for bankruptcy or reorganization or arrangement
at the time of the filing and immediately provide a copy of such filing to FHKC.
FHKC shall have thirty (30) calendar days upon receipt of such notice to elect
continuation or termination of this Contract.


4-6           Change of Controlling Interest


FHKC shall have the absolute right to elect to continue or terminate this
Contract, at its sole discretion, in the event of a change in the ownership or
controlling interest of INSURER or any of its approved subcontractors.  INSURER
shall give FHKC notice of regulatory agency approval, if applicable, prior to
any transfer or change in control. FHKC shall have thirty (30) calendar days to
elect continuation or termination of this Contract upon receipt of such notice.


4-7           Confidentiality


INSURER shall treat all information, particularly personal or identifying
information relating to Applicants or Enrollees that is obtained through its
performance under this Contract, as confidential information to the extent
confidential treatment is provided under state and federal laws including
sections 624.91 and 409.821, F.S. regarding confidentiality of information held
by FHKC and the Florida KidCare Program.  INSURER shall not use any information
obtained in any manner except as necessary for the proper discharge of its
obligations and to secure its rights under this Contract.  Such information
shall not be divulged without written consent of FHKC, the Applicant or the
Enrollee.  This provision does not prohibit the disclosure of information in
summary, statistical or other form which does not identify particular
individuals.


INSURER and FHKC mutually agree to maintain the integrity of all proprietary
information to the extent provided under the law.  Neither party will disclose
or allow others to disclose proprietary information as determined by law by any
means to any person without prior written approval of the other party.  All
proprietary information will be so designated.  This requirement does not extend
to routine reports and membership disclosure necessary for efficient management
of the Program.


INSURER understands that FHKC may be subject to the Florida Public Records Act,
Section 119.07, F.S. and therefore all such information may be considered a
public record and open to inspection. Thus, unless otherwise confidential or
exempted by law, INSURER shall allow public access to all documents, papers,
letters, electronic correspondence or other material subject to the provisions
of Chapter 119, F.S. and made or received by INSURER in conjunction with this
Contract.  However, INSURER agrees to advise FHKC prior to the release of any
such information.

Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 30 of 57

--------------------------------------------------------------------------------

 
 
4-8           Conflicts of Interest; Non-Solicitation


4-8-1       Conflicts of Interest


INSURER confirms that to the best of its knowledge, the responsibilities and
duties assumed pursuant to this Contract are not in conflict with any other
interest to which INSURER is obligated or from which INSURER benefits.  Further,
INSURER agrees to inform FHKC immediately after becoming aware of any conflicts
of interest which it may have with the interests of FHKC, as set forth in this
Contract and which may occur in the future.


Within ten (10) days of contract execution, INSURER shall submit the attached
disclosure form identifying any relationships, financial or otherwise with any
FHKC Board Member, FHKC Ad Hoc Board Member or any employee of FHKC.


                4-8-2
Gift Prohibitions



In accordance with FHKC Corporate Policies, INSURER affirms its understanding
that FHKC Board Members, FHKC Ad Hoc Board Members and FHKC Employees are
prohibited from accepting any gifts, including but not limited to, any meal,
service or item of value even de minimus from those entities that conduct or
seek to conduct business with FHKC.


4-8-3       Non-Solicitation


INSURER recognizes and acknowledges that as a result of this Contract INSURER
will come into contact with employees of FHKC and that these employees have
received considerable training by FHKC.  INSURER agrees not to solicit, recruit
or hire any individual who is employed by FHKC during the term of this
Contract.  This prohibition shall be in effect for both the term of this
Contract and twelve (12) months immediately following its termination.


4-9           Effective Dates


 
1.
This Contract shall begin on October 1, 2008 (“Commencement Date”).



 
2.
This Contract shall end on September 30, 2009.

 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 31 of 57

--------------------------------------------------------------------------------

 
 
This Contract may be extended at FHKC’s discretion for a maximum of three (3)
one (1) year additional periods beyond the initial term indicated above.  FHKC
agrees to notify INSURER by June 1, 2009, if FHKC does not intend to exercise
the first one year extension option; by June 1, 2010 if FHKC has exercised the
first option, FHKC does not intend to exercise the second one (1) year extension
option; and by June 1, 2011 if FHKC has exercised both prior extensions and FKHC
does not intend to exercise the final one (1) year extension. In no event shall
this contract extend beyond September 30, 2012.


Upon the expiration of the Contract, should FHKC choose to use another vendor,
INSURER shall ensure a smooth transition.


4-10         Entire Understanding


This Contract with all Attachments incorporated by reference embodies the entire
understanding of the parties relating to the subject matter of this Contract,
and supersedes all other agreements, negotiations, understanding, or
representations, verbal or written, between the parties relative to the subject
matter hereof.


4-11         Force Majeure


Neither party shall be responsible for delays of failure in performance of its
obligations under this Contract resulting from acts beyond the control of the
party.  Such acts shall include, but are not limited to, blackouts, riots, acts
of war, terrorism, epidemics, government regulations on statutory amendments
adopted following the date of execution of this Contract, fire communication
line failure, computer hardware failure, computer executive software failure,
power failure or shortage, fuel shortages, hurricanes or other natural
disasters.


4-12         Governing Law; Venue


This Contract shall be governed by applicable state and federal laws and
regulations as such may be amended during the term of the Contract, whether or
not expressly included or referenced in this Contract.


INSURER agrees to comply with the following provisions as such may from time to
time be amended during the term of this Contract:


 
A.
Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000d et seq.,
which prohibits discrimination on the basis of race, color or national origin.

 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 32 of 57

--------------------------------------------------------------------------------

 
 
 
B.
Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. 794, which
prohibits discrimination on the basis of handicap.



 
C.
Title XI of the Education Amendments of 1972, as amended 29, U.S.C. 601 et seq.,
which prohibits discrimination on the basis of sex.



 
D.
The Age Discrimination Act of 1975, as amended, 42 U.S.C. 6101 et seq., which
prohibits discrimination on the basis of age.



 
E.
Section 654 of the Omnibus Budget Reconciliation Act of 1981, as amended, 42
U.S.C. 9848, which prohibits discrimination on the basis of race, creed, color,
national origin, sex, handicap, political affiliation or beliefs.



 
F.
The American Disabilities Act of 1990, P.L. 101-336, which prohibits
discrimination on the basis of disability and requires accommodation for persons
with disabilities.



 
G.
Section 274A (e) of the Immigration and Nationalization Act, FHKC shall consider
the employment by any contractor of unauthorized aliens a violation of this Act.



 
H.
OMB Circular A-110 (Appendix A-4) which identifies procurement procedures which
conform to applicable federal law and regulations with regard to debarment,
suspension, ineligibility, and involuntary exclusion of contracts and
subcontracts and as contained in Attachment A of this Contract.  Covered
transactions include procurement contracts for services equal to or in excess of
one hundred thousand dollars ($100,000.00) and all non-procurement transactions.



I.              Title XXI of the federal Social Security Act.


J.             All applicable state and federal laws and regulations governing
FHKC.


 
K.
All regulations, guidelines and standards as are now or may be lawfully adopted
under the above statutes.



INSURER agrees that compliance with this assurance constitutes a condition of
continued receipt of or benefit from funds provided through this Contract and
such compliance is binding upon INSURER, its successors, transferees and
assignees for the period during which services are provided.  INSURER further
agrees that all contractors, subcontractors, subgrantees or others with whom it
arranges to provide goods, services or benefits in connection with any of its
programs and activities are not discriminating against either those whom they
employ nor those to whom they provide goods, services or benefits in violation
of the above statutes, regulations, guidelines and standards.


It is expressly understood that evidence of INSURER’S refusal or failure to
substantially comply with this section or such failure by INSURER’S
subcontractors or anyone with whom INSURER affiliates in performing under this
Contract shall constitute a material breach and renders this Contract subject to
unilateral cancellation by FHKC.


Any legal action with respect to the provisions of this Contract shall be
brought in federal or state court in Leon County, Florida.

Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 33 of 57

--------------------------------------------------------------------------------

 

4-13
Independent Contractor
 



The relationship of INSURER to FHKC shall be solely that of an independent
contractor.  The parties acknowledge and agree that neither party has the
authority to make any representation, warranty or binding commitment on behalf
of the other party, except as expressly provided in this Contract or as
otherwise agreed to in writing by the parties, and nothing contained in this
Contract shall be deemed or construed to (i) create a partnership or joint
venture between the parties or any affiliate, employee or agent of a party; or
(ii) constitute any party or any employee or agent of a party as an employee or
agent of the other party.


4-14         Name and Address of Payee


The name and address of the official payee to whom the payment shall be made:


For INSURER:       WellCare of Florida, Inc.
Name:                     Robert Diaz, Vice President, Regulatory Affairs and
Quality
Assurance
Address:                5404 Cypress Center Drive, Suite 300, Tampa, FL 33609
Email:                      robert.diaz@wellcare.com


4-15         Notice and Contact


All notices required under this section shall be in writing and may be delivered
by certified mail with return receipt requested, by facsimile with proof of
receipt, by electronic mail with proof of receipt or in person with proof of
delivery.


Notice required or permitted under this Contract shall be directed as follows:


For FHKC:
Jennifer Kiser Lloyd
Florida Healthy Kids Corporation           or          Florida Healthy Kids
Corporation
Post Office Box 980                                                  661 East
Jefferson Street, 2nd Floor
Tallahassee, FL  32302                                            Tallahassee,
FL 32301
850-224-0615 (Fax)
lloydj@healthykids.org


For INSURER:       WellCare of Florida, Inc.
Name:                     Robert Diaz, Vice President, Regulatory Affairs and
Quality Assurance
 
Address:                5404 Cypress Center Drive, Suite 300, Tampa, FL 33609
Phone/fax:              (813) 206-1758/ (813) 675-2740
Email:                      robert.diaz@wellcare.com


Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 34 of 57

--------------------------------------------------------------------------------

 
 
In the event that different contact persons are designated by either party after
execution of this Contract, notice of the name and address of the new contact
will be sent to the other party and be attached to the originals of this
Contract.
 
4-16           Severability


If any of the provisions of this Contract are held to be inoperative by a court
of competent jurisdiction, such a provision shall be severed from the remaining
provisions of the Contract which shall remain in full force and effect.


4-17
Survival



The provisions of the following sections: Records Retention and Accessibility;
Attorney Fees; Confidentiality; Conflicts of Interest; Non-Solicitation and
Governing Law; Venue shall survive any termination of this Contract.


4-18         Termination of Contract


A.           Termination for Lack of Funding


This Contract is subject to the continuation and approval of funding to FHKC
from state, federal and other sources.  FHKC shall have the absolute right, in
its sole discretion, to terminate this Contract if funding for the Program is to
be changed or terminated such that this Contract should not be sustained.  FHKC
shall send INSURER notice of termination and include a termination date of not
less than thirty (30) calendar days from the date of the notice.


 
B.
Termination for Lack of Payment or Performance



If FHKC fails to make payments in accordance with the schedule included in this
Contract, INSURER may suspend work and pursue the appropriate remedies for
FHKC’s breach of its payment obligations. INSURER must provide FHKC at least
thirty (30) calendar days written notice of any suspension due to lack of
payment and allow FHKC an opportunity to correct the default prior to suspension
of work.


If INSURER fails to make timely progress on the objectives of this Contract or
fails to meet the deliverables described under this Contract in the time and
manner prescribed, FHKC may terminate this Contract on not less than thirty (30)
calendar days notice.  At its discretion, FHKC may allow INSURER to cure any
performance deficiencies prior to final termination.
 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 35 of 57

--------------------------------------------------------------------------------

 
 
C.                Termination for Material Breach


In the event INSURER materially breaches this Contract, FHKC shall give
INSURER notice of such breach and INSURER shall have thirty (30) calendar days
from receipt of this notice to cure the breach or at FHKC’s sole discretion,
permit the INSURER to submit a corrective action to cure the breach.
 
If the breach is not cured to the satisfaction of FHKC and FHKC elects to
terminate this agreement, the notice of termination shall be sent in accordance
with the notification requirements of this Contract. The notice of termination
shall specify the nature of the termination, the extent to which performance of
work under the Contract is termination and the date on which such termination
shall become effective.  The notice of termination shall specify the nature of
the termination, the extent to which performance of work under the Contract is
terminated, and the date on which such termination shall become effective. FHKC
may terminate this Contract upon no less than twenty-four (24) hours notice.


Waiver of breach of any provision of this Contract shall not be deemed to be a
waiver of any other breach and shall not be construed to be a modification of
the terms of this Contract.


D.            Termination upon Revision of Applicable Law


FHKC and INSURER agree if federal or state revisions of any applicable laws or
regulations restrict FHKC’s ability to comply with the Contract, make such
compliance impracticable, frustrate the purpose of the Contract or place the
Contract in conflict with FHKC’s ability to adhere to its statutory purpose,
FHKC may unilaterally terminate this Contract.  FHKC shall send INSURER notice
of termination and include a termination date of not less than thirty (30)
calendar days from the date of notice.


E.            Termination by FHKC


Notwithstanding any other termination provisions, FHKC may terminate this
Agreement or any part of this Agreement, without penalty or cost to FHKC, at its
convenience, and such termination will be effective at such time as is
determined by FHKC.


THREE (3) SIGNATURE PAGES FOLLOW


THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK
 
 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER

Page 36 of 57

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Contract, to be executed by
their undersigned officials as duly authorized.


FOR
ENTITY:                HealthEase of Florida, Inc.




/s/ Heath Schiesser                                              

NAME:                  Heath Schiesser
TITLE:                  Chief Executive Officer
DATE SIGNED:


The foregoing instrument was acknowledged me before this 17th day of July, 2008,
by Heath Schiesser, as CEO on behalf of HealthEase of Florida, Inc.  He/She is
personally known to me or has produced ________________ as identification.


 


/s/ Cathleen McGlynn               
Notary Public 
 
February 14, 2010                       
My Commission Expires


/s/ Michael Haber                      
WITNESS #1 SIGNATURE
 
 Michael Haber                           
WITNESS #1 PRINT NAME


/s/ Kerrian Thomas                    
WITNESS #2 SIGNATURE


Kerrian Thomas                         
WITNESS #2 PRINT NAME
 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER

Page 37 of 57

--------------------------------------------------------------------------------




FOR
ENTITY:                WellCare of Florida, Inc./StayWell Health Plan of Florida


/s/ Heath Schiesser                                              
NAME:                  Heath Schiesser
TITLE:                  Chief Executive Officer
DATE SIGNED:

 
The foregoing instrument was acknowledged me before this 17th day of July, 2008,
by Heath Schiesser, as CEO on behalf of WellCare of Florida, Inc.  He/She is
personally known to me or has produced ________________ as identification.




/s/ Cathleen McGlynn               
 Notary Public
 
February 14, 2010                       
My Commission Expires


/s/ Michael Haber                      
WITNESS #1 SIGNATURE


Michael Haber                           
WITNESS #1 PRINT NAME


/s/ Kerrian Thomas                    
WITNESS #2 SIGNATURE
 
Kerrian Thomas                          
WITNESS #2 PRINT NAME
 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 38 of 57

--------------------------------------------------------------------------------

 

FOR
FLORIDA HEALTHY KIDS CORPORATION:




/s/ Rich Robleto                                                    

NAME:                   Rich Robleto
TITLE:                   Executive Director
DATE SIGNED:


The foregoing instrument was acknowledged me before this 13th day of  August,
2008, by Rich Robleto, as Executive Director on behalf of FHKC.  He/She is
personally known to me or has produced ________________ as identification.








/s/ Amber N. Floyd                    
Notary Public
 
Nov. 14, 2009                             
My Commission Expires

/s/ Amber N. Floyd                             
WITNESS #1 SIGNATURE
 
Amber N. Floyd                         
WITNESS #1 PRINT NAME


/s/ Ashley Holton                     
WITNESS #2 SIGNATURE


Ashley Holton                          
WITNESS #2 PRINT NAME


Reviewed by:
 
Jennifer K. Lloyd                                   Date:  8/13/08
Signature of: Jennifer K. Lloyd
Director of External Affairs
 
Joan Anderson                              Date:  7/22/08
Printed Name: Joan Humphrey Anderson
FHKC General Counsel
Florida Bar Number: 0294063
 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKCs
/s/ HS INSURER

Page 39 of 57

--------------------------------------------------------------------------------


 
 
 
ATTACHMENT A
CERTIFICATION REGARDING DEBARMENT, SUSPENSION, INELIGIBILITY and VOLUNTARY
EXCLUSION
CONTRACTS AND SUBCONTRACTS

 
This certification is required by the regulations implementing Executive Order
12549, Debarment and Suspension, signed February 18, 1986. The guidelines were
published in the May 29, 1987, Federal Register (52 Fed. Reg., pages
20360-20369).


INSTRUCTIONS


A.
Each entity whose contract\subcontract equals or exceeds twenty five thousand
dollars ($25,000) in federal monies must sign this certification prior to
execution of each contract\subcontract.  Additionally, entities who audit
federal programs must also sign, regardless of the contract amount. The Florida
Healthy Kids Corporation cannot contract with these types of Entities if they
are debarred or suspended by the federal government.



B.
This certification is a material representation of fact upon which reliance is
placed when this contract\subcontract is entered into.  If it is later
determined that the signer knowingly rendered an erroneous certification, the
Federal Government may pursue available remedies, including suspension and/or
debarment.



C.
INSURER shall provide immediate written notice to the contract manager at any
time INSURER learns that its certification was erroneous when submitted or has
become erroneous by reason of changed circumstances.



D.
The terms “debarred,” “suspended,” “ineligible,” “person,” “principal,” and
“voluntarily excluded,” as used in this certification, have the meanings set out
in the Definitions and Coverage sections of rules implementing Executive Order
12549.  You may contact the Contract manager for assistance in obtaining a copy
of those regulations.



E.
INSURER agrees by submitting this certification that, it shall not knowingly
enter into any subcontract with a person who is debarred, suspended, declared
ineligible, or voluntarily excluded from participation in this
contract/subcontract unless authorized by the Federal Government.



F.
INSURER further agrees by submitting this certification that it will require
each subcontractor of this contract/subcontract whose payment will equal or
exceed twenty five thousand dollars ($25,000) in federal monies, to submit a
signed copy of this certification.



G.
The Florida Healthy Kids Corporation may rely upon a certification of INSURER
that it is not debarred, suspended, ineligible, or voluntarily excluded from
contracting\subcontracting unless it knows that the certification is erroneous.



H.
This signed certification must be kept in the contract manager’s
file.  Subcontractor’s certifications must be kept at the contractor’s business
location.



Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 40 of 57

--------------------------------------------------------------------------------

 
 
CERTIFICATION


INSURER certifies, by signing this certification, that neither INSURER nor its
principals is presently debarred, suspended, proposed for debarment, declared
ineligible, or voluntarily excluded from participation in this
contract/subcontract by any federal agency.


Where INSURER is unable to certify to any of the statements in this
certification, INSURER shall attach an explanation to this certification.
 

 /s/ Heath Schiesser, Chief Executive Officer  
7-17-08                                    WellCare of Florida, Inc.  Date  8735
Henderson Road    Renaissance 2    Tampa, FL 33634  

 


REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK
 
 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER

Page 41 of 57

--------------------------------------------------------------------------------


 
ATTACHMENT B
CERTIFICATION REGARDING LOBBYING
CERTIFICATION FOR CONTRACTS, GRANTS, LOANS AND COOPERATIVE CONTRACTS





The undersigned certifies, to the best of his or her knowledge and belief, that:


(1)
No federal appropriated funds have been paid or will be paid, by or on behalf of
the undersigned, to any person for influencing or attempting to influence an
officer or employee of any agency, a member of congress, an officer or employee
of congress or an employee of a member of congress in connection with the
awarding of any federal contract, the making of any federal grant, the making of
any federal loan, the entering into of any cooperative Contract and the
extension, continuation, renewal, amendment or modification of any federal
contract, grant, loan or cooperative Contract.

 
(2)
If any funds other than federal appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of any agency, a member of congress, an officer or employee of congress
or an employee of a member of congress in connection with this federal contract,
grant, loan or cooperative Contract, the undersigned shall complete and submit
Standard Form-LLL, “Disclosure Form to Report Lobbying,” in accordance with its
instructions.

 
(3)
The undersigned shall require that the language of this certification be
included in the award documents for all subawards at all tiers (including
subcontracts, subgrants and contracts under grants, loans and cooperative
Contracts) and that all subrecipients shall certify and disclose accordingly.



This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into.  Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by section 1352, Title 31, U.S. Code.  Any person who fails to file the
required certification shall be subject to a civil penalty of not less than ten
thousand dollars ($10,000.00) and not more than one hundred thousand dollars
($100,000.00) for each such failure.
 
 

 /s/ Heath Schiesser, Chief Executive Officer  
7-17-08                                    WellCare of Florida, Inc.  Date  8735
Henderson Road    Renaissance 2    Tampa, FL 33634  


Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 42 of 57

--------------------------------------------------------------------------------

 
 
ATTACHMENT C
REGARDING HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT OF 1996
COMPLIANCE:
BUSINESS ASSOCIATE (BA) AGREEMENT



THIS BA AGREEMENT (Attachment C), is entered into and made between Florida
Healthy Kids Corporation, a Florida non-profit corporation, (FHKC) (the “Covered
Entity”) and WellCare Health Plans, Inc. (the “BA”) and is incorporated in the
Services Contract (Contract) between FHKC and WellCare Health Plans, Inc.


1.
HIPAA Compliance.  FHKC and BA agree to comply with the Health Insurance
Portability and Accountability Act of 1996, Pub. L. No. 104-191, as amended from
time to time (“HIPAA”).  Pursuant to HIPAA, FHKC meets the definition of a
covered entity and BA meets the definition as a business associate.  As a
covered entity, FHKC must obtain and document satisfactory assurances from
business associates, such as BA, that BA shall appropriately safeguard the
individually identifiable health information which is personal health
information (“PHI”) and/or electronic protected health information (“EPHI”)
though a written contract or other written agreement such as this Attachment.



2.
Definitions For Use in This Attachment.  Terms used, but not otherwise defined,
in this Attachment and the Contract shall have the same meaning as those terms
in 45 C.F.R. Parts 160, 162 and 164.



3.
Privacy Obligations and Activities of BA.  BA shall ensure compliance with the
HIPAA Standards for Privacy of Individually Identifiable Health Information, 45
C.F.R. Part 160 and Part 164 (the “Privacy Rule”).  Without limiting the
generality of the foregoing, BA agrees that it will, in accordance with HIPAA,
comply with the following:

 
BA agrees to not use or disclose personal health information PHI other than as
permitted or required by this Attachment, the Contract or as Required By Law.

 
BA agrees to use appropriate safeguards to prevent use or disclosure of PHI
other than as provided for by this Attachment and the Contract.

 
BA shall implement administrative, physical, and technical safeguards that
reasonably and appropriately protect the confidentiality, integrity, and
availability of EPHI that it creates, receives, maintains or transmits on behalf
of the Covered Entity.

 
BA agrees to mitigate, to the extent practicable, any harmful effect that is
known to BA of a use or disclosure of PHI by BA in violation of the requirements
of this Attachment, the Contract and HIPAA.

 
BA agrees to report to Covered Entity any use or disclosure of PHI not provided
for by this Attachment and the Contract of which it becomes aware, within twenty
(20) business days.

 
BA shall promptly report to Covered Entity any “security incident” of which it
becomes aware; as such term is defined in the HIPAA Security Rule.  


Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 43 of 57

--------------------------------------------------------------------------------

 

 
At the request of Covered Entity, BA shall identify: the date of the security
incident, the scope of the security incident, the BA’s response to the security
incident and the identification of the party responsible for causing the
security incident, if known.

 
BA agrees to ensure that any agent, including a subcontractor, to whom it
provides PHI and/or EPHI received from, or created or received by BA on behalf
of Covered Entity, agrees to the same restrictions and conditions that apply
through this Attachment and the Contract to BA with respect to such information.

 
BA agrees to provide access, at the written request of Covered Entity, within
ten (10) business days of the written request (five (5) additional business days
are permitted if written request provided by the U.S. Postal Service (“USPS”)),
to PHI in a Designated Record Set (“DRS”), to Covered Entity or, as directed by
Covered Entity, to an Individual in order to meet the requirements under 45 CFR
§164.524.  In the event any Individual requests access to PHI directly from BA,
BA shall forward written notice of such request, to Covered Entity within ten
business (10) days (five (5) additional business days are permitted if written
notice provided by U.S.P.S.).  Any denials of access to the PHI requested shall
be the responsibility of Covered Entity.

 
BA agrees to make any amendment(s) to PHI in a DRS that the Covered Entity
directs or agrees to pursuant to 45 CFR §164.526 at the written request of
Covered Entity or an Individual, within twenty (20) business days of the written
request (five (5) additional business days are permitted if written request
provided by U.S.P.S.).

 
BA agrees to make internal practices, books, and records, including policies and
procedures and PHI, relating to the use and disclosure of PHI received from, or
created or received by BA on behalf of, Covered Entity available to the Covered
Entity and to the Secretary, within fifteen (15) business days notice of the
Secretary’s request (five (5) additional business days permitted if notice
provided by U.S.P.S.) or in the time and manner designated by the Secretary, for
purposes of the Secretary determining Covered Entity's HIPAA compliance.

 
BA agrees to document such disclosures of PHI and information related to such
disclosures as would be required for Covered Entity to respond to a request by
an Individual for an accounting of disclosures of PHI in accordance with 45 CFR
§164.528.

 
BA agrees to provide to Covered Entity, or an Individual at the request of the
Covered Entity, within fifteen (15) business days (five (5) additional business
days are permitted if written notice provided by U.S.P.S.) of written notice by
Covered Entity to BA that Covered Entity has received a request for an
accounting of PHI disclosures regarding an Individual during the six (6) years
prior to the date on which the accounting was requested, information collected
in accordance with Section 2.i. of this Attachment, to permit Covered Entity to
respond to a request by an Individual for an accounting of disclosures, pursuant
to 45 CFR §164.528.

1. 
4.
Security.  BA shall ensure compliance with the HIPAA Security Standards for the
Protection of Electronic Protected Health Information (“EPHI”), 45 C.F.R. Part
160 and Part 164, Subparts A and C (the “Security Rule”), with respect to
Electronic Protected Health Information covered by this Contract effective on
the compliance date for initial implementation of the security standards set for
in 45 C.F.R. §164.318.


Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 44 of 57

--------------------------------------------------------------------------------

 

 
Without limiting the generality of the foregoing, BA agrees that it will, in
accordance with HIPAA:

 
Implement administrative, physical, and technical safeguards that reasonably and
appropriately protect the confidentiality, integrity, and availability of the
Electronic Protected Health Information that it creates, receives, maintains, or
transmits on behalf of Covered Entity as required by 45 C.F.R. Part 164, Subpart
C.

 
Ensure that any agent, including a subcontractor, to whom it provides such
information, agrees to implement reasonable and appropriate safeguards to
protect it;

 
Report to the Covered Entity any security incident of which it becomes aware;

 
Ensure the confidentiality, integrity, and availability of all Electronic
Protected Health it creates, receives, maintains, or transmits;

 
Protect against any reasonably anticipate threats or hazards to the security or
integrity of such information;

 
Protect against any reasonably anticipated uses or disclosures of such
information that are not permitted or required under HIPAA; and

 
Ensure compliance with 45 C.F.R. Part 164, Subpart C (Security Standards for the
Protection of Electronic Protected health Information) by its workforce.

2. 
5.
Electronic Transaction And Code Sets.  BA shall comply with the HIPAA Standards
for Electronic Transactions and Code Sets, 45 C.F.R. Parts 160 and 162, with
respect to Electronic Protected Health Information covered by this
Contract.  Without limiting the generality of the foregoing, BA agrees that it
will, in accordance with 45 C.F.R. § 162.923(c):

 
Comply with all applicable requirements of 45 C.F.R. Part 162; and

 
Require any agent or subcontractor to comply with all applicable requirements of
45 C.F.R. Part 162.

3. 
6.
Permitted Uses and Disclosures by BA - General Use and Disclosure
Provisions.  Except as otherwise limited in this Attachment, BA may use or
disclose PHI to perform functions, activities, or services for, or on behalf of,
Covered Entity as specified in the Contract, provided that such use or
disclosure would not violate HIPAA if done by Covered Entity or the minimum
necessary policies and procedures of Covered Entity.



7.
Permitted Uses and Disclosures by BA - Specific Use and Disclosure Provisions.

 
Except as otherwise limited in this Attachment and the Contract, BA may use PHI
for the proper management and administration of BA or to carry out BA’s legal
responsibilities.

 
Except as otherwise limited in this Attachment and the Contract, BA may disclose
PHI for the BA’s proper management and administration, provided that disclosures
are Required By Law, or BA obtains reasonable assurances from the person to whom
the information is disclosed that the information will remain confidential and
used or further disclosed only as Required By Law or for the purpose for which
it was disclosed to the person, and the person notifies BA of any instances of
which it is aware in which the confidentiality of the information has been
breached.


Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 45 of 57

--------------------------------------------------------------------------------

 


 
Except as otherwise limited in this Attachment and the Contract, BA may use PHI
to provide Data Aggregation services to Covered Entity as permitted by 42 C.F.R.
§164.504(e)(2)(i)(B).

 
BA may use PHI to report violations of law to appropriate Federal and State
authorities, consistent with 42 C.F.R. §164.502(j)(1).

4. 
8.
Provisions for Covered Entity to Inform BA of Privacy Practices and
Restrictions.

 
Covered Entity shall notify BA of any limitation(s) in its notice of privacy
practices of Covered Entity in accordance with 45 CFR §164.520, to the extent
that such limitation may affect BA's use or disclosure of PHI.

 
Covered Entity shall notify BA of any changes in, or revocation of, permission
by Individual to use or disclose PHI, to the extent that such changes may affect
BA's use or disclosure PHI.

 
Covered Entity shall notify BA of any restriction to the use or disclosure of
PHI that Covered Entity has agreed to in accordance with 45 CFR §164.522, to the
extent that such restriction may affect BA's use or disclosure of PHI.

5. 
9.
Term and Termination.

 
Term.  The Term of this Attachment shall be effective concurrent with the
Contract, and shall terminate when all of the PHI provided by Covered Entity to
BA, or created or received by BA on behalf of Covered Entity, is destroyed or
returned to Covered Entity, or, if it is infeasible to return or destroy PHI,
protections are extended to such information, in accordance with the termination
provisions in this Section.

 
Termination for Cause. Upon Covered Entity's knowledge of a material breach by
BA, Covered Entity shall either:

 
Provide an opportunity for BA to cure the breach or end the violation and
terminate this Attachment and/or the Contract if BA does not cure the breach or
end the violation within thirty (30) calendar days (five (5) additional calendar
days are permitted if written notice provided by U.S.P.S.) of Covered Entity’s
notice to BA of the Covered Entity knowledge of the BA’s material breech; or

 
Immediately terminate this Attachment and the Contract if BA has breached a
material term of this Attachment and/or the Contract and cure is not possible;
as determined at the sole discretion of Covered Entity; or

 
If neither termination nor cure is feasible, Covered Entity shall report the
violation to the Secretary.

 
Effect of Termination.

 
Except as provided in paragraph (ii) of this Section, upon termination of this
Attachment and the Contract, for any reason, BA shall return or destroy all PHI
received from Covered Entity, or created or received by BA on behalf of Covered
Entity.  


Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 46 of 57

--------------------------------------------------------------------------------

 

 
This provision shall apply to PHI that is in the possession of any
subcontractors or agents of BA, and BA has the duty to insure that any of its
subcontractors or agents complies with these termination provisions.  Neither
BA, nor any of its subcontractors or agents, shall retain any copies of PHI upon
termination of this Attachment and the Contract.

 
In the event that BA determines that returning or destroying the PHI is
infeasible, BA shall provide to Covered Entity written notification of the
conditions that make return or destruction infeasible thirty (30) calendar days
(five (5) additional calendar days are permitted if written notice provided by
U.S.P.S.) prior to the termination of the Contract or within thirty (30)
calendar days (five (5) additional calendar days are permitted if written notice
provided by U.S.P.S.) of BA’s notice of Covered Entity’s knowledge of a material
breach of this Attachment and/or the Contract.  Upon mutual agreement of the
parties that return or destruction of PHI is infeasible; BA shall extend the
protections of this Attachment and the Contract such PHI and limit further uses
and disclosures of such PHI to those purposes that make the return or
destruction infeasible, for so long as BA maintains such PHI.

10.
Miscellaneous.

 
Regulatory References. A reference in this Attachment and the Contract to a
section in HIPAA means the section as in effect or as amended.

 
Amendment. The parties agree to take such action as is necessary to amend this
Attachment and the Contract, from time to time, as is necessary for Covered
Entity to comply with the requirements of HIPAA.

 
Survival. The respective rights and obligations of BA under Section 9.c.,
“Effect of Termination,” of this Attachment shall survive the termination of
this Attachment and the Contract.

 
Interpretation. Any ambiguity in this Attachment and the Contract shall be
resolved to permit Covered Entity to comply with HIPAA.



TWO (2) HIPAA BA SIGNATURE PAGES FOLLOW


THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK
 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER

Page 47 of 57

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the arties have caused this Attachment A, BA AGREEMENT, to
be executed by their undersigned officials as duly authorized.




FOR
ENTITY:                      WellCare of Florida, Inc.






/s/ Heath Schiesser                                               

NAME:                      Heath Schiesser
TITLE:                      Chief Executive Officer
DATE SIGNED:


The foregoing instrument was acknowledged me before this 17th day of July ,2008,
by Heath Schiesser, as CEO on behalf of WellCare of Florida, Inc.  He/She is
personally known to me or has produced ________________ as identification.




/s/ Cathleen McGlynn              
 Notary Public
 
February 14, 2010                      
My Commission Expires


/s/ Michael Haber                      
WITNESS #1 SIGNATURE


Michael Haber                           

WITNESS #1 PRINT NAME
 
/s/ Kerrian Thomas                    
WITNESS #2 SIGNATURE
 
Kerrian Thomas                         
WITNESS #2 PRINT NAME
 
Florida Healthy Kids Corporation    
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER

Page 48 of 57

--------------------------------------------------------------------------------


 
FOR
FLORIDA HEALTHY KIDS CORPORATION:




/s/ Rich Robleto                                                    

NAME:                      Rich Robleto
TITLE:                      Executive Director
DATE SIGNED:




The foregoing instrument was acknowledged me before this 13th day of August,
2008, by Rich Robleto, as Executive Director on behalf of FHKC.  He/She is
personally known to me or has produced ________________ as identification.








/s/ Amber N. Floyd                   
 Notary Public
 
Nov. 14, 2009                             
My Commission Expires




/s/ Amber N. Floyd                  

WITNESS #1 SIGNATURE


Amber N. Floyd                        

WITNESS #1 PRINT NAME




/s/ Ashley Holton                     
WITNESS #2 SIGNATURE


Ashley Holton                          
WITNESS #2 PRINT NAME
 

Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 49 of 57

--------------------------------------------------------------------------------

 

ATTACHMENT D – ENROLLEE BENEFIT SCHEDULE


 
I.
Minimum Enrollee Benefits Schedule

 
INSURER agrees to provide, at a minimum, those benefits that are prescribed by
state law for the Program.  If INSURER requires clarification of any coverage or
co-payment requirements, INSURER shall consult with FHKC to confirm coverage
requirements.
 
INSURER shall pay an Enrollee’s covered expenses up to a lifetime maximum of one
million dollars ($1,000,000.00) per covered enrollee.
 
II.    Health Care Benefits
 
The following health care benefits are included under this Contract:
 


BENEFIT
LIMITATIONS
CO-PAYMENTS
A.  Inpatient Services
All covered services provided for the medical care and treatment of an Enrollee
who is admitted as an inpatient to a hospital licensed under part I of Chapter
395.
Covered services include: physician’s services; room and board; general nursing
care; patient meals; use of operating room and related facilities; use of
intensive care unit and services; radiological, laboratory and other diagnostic
tests; drugs; medications; biologicals; anesthesia and oxygen services; special
duty nursing; radiation and chemotherapy; respiratory therapy; administration of
whole blood plasma; physical, speech and occupational therapy; medically
necessary services of other health professionals.
All admissions must be authorized by INSURER.
The length of the patient stay shall be determined based on the medical
condition of the Enrollee in relation to the necessary and appropriate level of
care.
Room and board may be limited to semi-private accommodations, unless a private
room is considered medically necessary or semi-private accommodations are not
available.
Private duty nursing limited to circumstances where such care is medically
necessary.
Admissions for rehabilitation and physical therapy are limited to fifteen (15)
days per contract year.
Shall not include experimental or investigational procedures defined as a drug,
biological product, device, medical treatment or procedure that meets any one of
the following criteria, as determined by INSURER:
1.  Reliable evidence shows the drug, biological product, device, medical
treatment, or procedure when applied to the circumstances of a particular
patient is the subject of ongoing phase I, II or III clinical trials; or,
2.  Reliable evidence shows the drug, biological product, device, medical
treatment or procedure when applied to the circumstances of a particular patient
is under study with a written protocol to determine maximum tolerated dose,
toxicity, safety, efficacy, or efficacy in comparison to conventional
alternatives; or,
3.  Reliable evidence shows the drug, biological product, device, medical
treatment, or procedure is being delivered or should be delivered subject to the
approval and supervision of an Institutional Review Board (IRB) as required and
defined by federal regulations, particularly those of the U.S. Food and Drug
Administration or the Department of Health and Human Services.
NONE

 
Florida Healthy Kids Corporation
October 1, 2008
s/s/ RR FHKC
/s/ HS INSURERf

Page 50 of 57

--------------------------------------------------------------------------------


 
B.  Emergency Services
Covered Services include visits to an emergency room or other licensed facility
if needed immediately due to an injury or illness and delay means risk of
permanent damage to the Enrollee’s health.
Must use an INSURER designated facility or provider for emergency care unless
the time to reach such facilities or providers would mean the risk of permanent
damage to Enrollee’s health.
INSURER must also comply with the provisions of s. 641.513, Florida Statutes.
Ten dollars ($10.00) per visit waived if admitted or authorized by primary care
physician
C. Maternity Services and
     Newborn Care
Covered services include maternity and newborn care, prenatal and postnatal
care, initial inpatient care of adolescent participants, including nursery
charges and initial pediatric or neonatal examination.
Infant is covered for up to three (3) days following birth or until the infant
is transferred to another medical facility, whichever occurs first.
Coverage may be limited to the fee for vaginal deliveries.
NONE
D.  Organ Transplantation
      Services
Covered services include pretransplant, transplant, post discharge services and
treatment of complications after transplantation.
Coverage is available for transplants and medically related services if deemed
necessary and appropriate within the guidelines set by the Organ Transplant
Advisory Council or the Bone Marrow Transplant Advisory Council.
NONE
E. Outpatient Services
Preventive, diagnostic, therapeutic, palliative care, and other services
provided to an Enrollee in the outpatient portion of a health facility licensed
under Chapter 395.
Covered services include well-child care, including those services recommended
in the Guidelines for Health Supervision of Children and Youth as developed by
Academy of Pediatrics; immunizations and injections as recommended by the
Advisory Committee on Immunization Practices; health education counseling and
clinical services; family planning services, vision screening; hearing
screening; clinical radiological, laboratory and other outpatient diagnostic
tests; ambulatory surgical procedures; splints and casts; consultation with and
treatment by referral physicians; radiation and chemotherapy; chiropractic
services; and  podiatric services.
Services must be provided directly by INSURER or through pre-approved referrals.
Routine hearing screening must be provided by primary care physician.
Family planning limited to one annual visit and one supply visit each ninety
(90) days.
Chiropractic services shall be provided in the same manner as in the Florida
Medicaid program.
Podiatric services are limited to one (1) visit per day totaling two (2) visits
per month for specific foot disorders. Dental services must be provided by an
oral surgeon for medically necessary reconstructive dental surgery due to
injury.
Immunizations are to be provided by the primary care physician.
 
Treatment for temporomandibular joint (TMJ) disease is specifically excluded.
Shall not include experimental or investigational procedures defined as a drug,
biological product, device, medical treatment or procedure that meets any one of
the following criteria, as determined by INSURER:
1.  Reliable evidence shows the drug, biological product, device, medical
treatment, or procedure when applied to the circumstances of a particular
Enrollee is the subject of ongoing phase I, II or III clinical trials; or,
2.  Reliable evidence shows the drug, biological product, device, medical
treatment or procedure when applied to the circumstances of a particular
Enrollee is under study with a written protocol to determine maximum tolerated
dose, toxicity, safety, efficacy, or efficacy in comparison to conventional
alternatives; or,
3.  Reliable evidence shows the drug, biological product, device, medical
treatment, or procedure is being delivered or should be delivered subject to the
approval and supervision of an Institutional Review Board (IRB) as required and
defined by federal regulations, particularly those of the U.S. Food and Drug
Administration or the Department of Health and Human Services.
None Co-Payment for well child care, preventive care or for routine vision and
hearing screenings.
Five dollars ($5.00) per office visit

 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER

Page 51 of 57

--------------------------------------------------------------------------------


 
F. Behavioral Health Services
Covered services include inpatient and outpatient care for psychological or
psychiatric evaluation, diagnosis and treatment by a licensed mental health
professional.
All services must be provided directly by INSURER or upon approved referral.
Inpatient services are limited to not more than thirty (30) inpatient days per
contract year for psychiatric admissions, or residential services in lieu of
inpatient psychiatric admissions; however, a minimum of ten (10) of the thirty
(30) days shall be available only for inpatient psychiatric services when
authorized by INSURER physician.
Outpatient services are limited to a maximum of forty (40) outpatient visits per
contract year.
INPATIENT: NONE
OUTPATIENT: Five dollars
($5.00) per visit.
G.  Substance Abuse Services
Includes coverage for inpatient  and outpatient care for drug and alcohol abuse
including counseling and placement assistance.
Outpatient services include evaluation, diagnosis and treatment by a licensed
practitioner.
All services must be provided directly by INSURER or upon approved referral.
Inpatient services are limited to not more than seven (7) inpatient days per
contract year for medical detoxification only and thirty (30) days residential
services.
Outpatient visits are limited to a maximum of forty (40) visits per contract
year.
INPATIENT: NONE
OUTPATIENT:
Five dollars ($5.00) per visit.

 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER

Page 52 of 57

--------------------------------------------------------------------------------


 
H.  Therapy Services
Covered services include physical, occupational, respiratory and speech
therapies for short-term rehabilitation where significant improvement in the
Enrollee’s condition will result.
All treatments must be performed directly or as authorized by INSURER.
 
Limited to up to twenty-four (24) treatment sessions within a sixty (60) day
period per episode or injury, with the sixty (60) day period beginning with the
first (1st) treatment.
Five dollars ($5.00) per visit.
I.  Home Health Services
Includes prescribed home visits by both registered and licensed practical nurses
to provide skilled nursing services on a part-time intermittent basis.
Coverage is limited to skilled nursing services only.
Meals, housekeeping and personal comfort items are excluded.
Services must be provided directly by INSURER.
Private duty nursing is limited to circumstances where such care is medically
appropriate.
 
Five dollars ($5.00) per visit.
J.  Hospice Services
Covered services include reasonable and necessary services for palliation or
management of an Enrollee’s terminal illness.
Once a family elects to receive hospice care for an Enrollee, other services
that treat the terminal condition will not be covered.
Services required for conditions totally unrelated to the terminal condition are
covered to the extent that such services are otherwise covered under this
contract.
Five dollars ($5.00) per visit.
K. Nursing Facility Services
Covered services include regular nursing services, rehabilitation services,
drugs and biologicals, medical supplies, and the use of appliances and equipment
furnished by the facility.
All admissions must be authorized by INSURER and provided by an INSURER
affiliated facility.
Participant must require and receive skilled services on a daily basis as
ordered by an INSURER physician.
The length of the Enrollee’s stay shall be determined by the medical condition
of the Enrollee in relation to the necessary and appropriate level of care, but
maybe no more than one hundred (100) days per contract year.
Room and board is limited to semi-private accommodations unless a private room
is considered medically necessary or semi-private accommodations are not
available.
Specialized treatment centers and independent kidney disease treatment centers
are excluded.
Private duty nurses, television, and custodial care are excluded.
Admissions for rehabilitation and physical therapy are limited to fifteen (15)
days per contract year.
NONE

 
 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER

Page 53 of 57

--------------------------------------------------------------------------------


 
L. Durable Medical     Equipment and Prosthetic
      Devices
Equipment and devices that are medically indicated to assist in the treatment of
a medical condition and specifically prescribed as medically necessary by
Enrollee’s INSURER physician.
Equipment and devices must be provided by authorized INSURER supplier.
Covered prosthetic devices include artificial eyes, limbs, braces and other
artificial aids.
Low vision and telescopic lenses are not included.
 
Hearing aids are covered only when medically indicated to assist in the
treatment of a medical condition.
NONE
 
M.  Refractions
Examination by a INSURER optometrist to determine the need for and to prescribe
corrective lenses as medically indicated.
Enrollee must have failed vision screening by primary care physician.
 
Corrective lenses and frames are limited to one (1) pair every two (2) years
unless head size or prescription changes.
 
Coverage is limited to Medicaid frames with plastic or SYL non-tinted lenses.
Five dollars ($5.00) per visit.
 
Ten dollars ($10.00) for corrective lenses.
M. Pharmacy
Prescribed drugs for the treatment of illness or injury or injury.
Prescribed drugs covered under this Agreement shall include all prescribed drugs
covered under the Florida Medicaid program.  INSURER is responsible for the
coverage any drugs prescribed by Enrollee’s dental provider under Healthy Kids.
INSURER may implement cost utilization controls or a pharmacy benefit management
program if FHKC so authorizes.
Brand name products are covered if a generic substitution is not available or
where the prescribing physician indicates that a brand name is medically
necessary.
All medications must be dispensed through INSURER or an INSURER designated
pharmacy.
All prescriptions must be written by the Enrollee’s primary care physician,
INSURER approved specialist or consultant physician or Enrollee’s dental
provider.
Five dollars ($5.00) per prescription for up to a thirty one (31) day supply.
 
 
N.  Transportation Services
Emergency transportation as determined to be medically necessary in response to
an emergency situation.
Must be in response to an emergency situation.
 
Ten dollars ($10.00) per service

 
Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 54 of 57

--------------------------------------------------------------------------------

 

III.           Cost Sharing Provisions
 
INSURER shall comply with all cost sharing restrictions imposed on Enrollees by
federal or state laws and regulations, including the following specific
provisions:


A.           Special Populations


FHKC shall provide to INSURER on a monthly basis those Enrollees identified as
Native Americans or Alaskan Natives who are prohibited from paying any cost
sharing amounts, including co-payments.
 
 
B.
Cost Sharing Limited to No More than Five Percent (5%) of Family’s

 
                        Income


FHKC will also identify to INSURER other Enrollees who have met federal
requirements regarding maximum out of pocket expenditures. Enrollees identified
by FHKC as having met this threshold are not required to pay any further cost
sharing for covered services for a time specified by FHKC.


INSURER is responsible for informing its Providers of these provisions and
ensuring that such Enrollees incur no further out of pocket costs for covered
services and are not denied access to services. FHKC will provide these
Enrollees with a letter indicating that they may not incur any cost sharing
obligations.


IV.           Prior Authorization Requirements


All requirements for prior authorizations must conform with federal and state
regulations and must be completed within fourteen (14) days of request by the
Enrollee. Extensions to this process may be granted in accordance with federal
or state regulations.

Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 55 of 57

--------------------------------------------------------------------------------

 
 
 ATTACHMENT E – LIST OF REQUIRED REPORTS


The following chart summarizes the reports required under this Contract
according to the frequency of submission.  Monthly reports are due on the
fifteenth (15th) of each month for the prior month; quarterly reports are due by
the fifteenth (15th) of each month following the end of each quarter and annual
reports are due by July 1st (first) unless otherwise noted.


This chart is provided for reference purposes only; the provisions of the
Contract and any reporting requirements included herein will control.


At Contract Execution
Immediately
Monthly
Quarterly
Annually
Insurance Coverages (Section 3-15)
Section 3-19 Requirements (Section 3-19)
Provider Network Changes (Section 3-19)
Statistical Claims Data Reporting (Section 3-26)
Grievance Process
(Section 3-13)
Lobbying Disclosures
 (Section 3-16)
Grievances before the Subscriber Assistance Panel
(Section 3-13)
 
Reports of filed Grievances (Section 3-13)
Lobbying Certification
(Section 3-16)
Quality Assurance Plan (Section 3-22)
Termination of subcontractors or affiliates
(Section 3-29)
 
Medical Loss Ratio Reports
(Section 3-20-2)
Experience Adjustment – April 1
 (Section 3-20-3)
Conflicts of Interest Disclosure Form
(Section 4-8)
Change of ownership or controlling interest
(Section 4-6)
 
Network Adequacy Attestations
(Section 3-29)
 
Audited financial statements (Section 3-23)
 
 
Change of Notice and Contract Contact (Section 4-15)
   
Listing of Subcontractors and affiliates (Section 3-29)
 
 
Conflicts of Interest Disclosure Form (Section 4-8)
   
Member materials
(Section 3-18)
       
Proof of insurance coverage (3-15)



Florida Healthy Kids Corporation
October 1, 2008
/s/ RR FHKC
/s/ HS INSURER
 
Page 56 of 57

--------------------------------------------------------------------------------

 
 
ATTACHMENT F – DISCLOSURE FORM


INSURER NAME:   _____________________________


The following are relationships, business and personal, that may create a
conflict of interest that INSURER is hereby disclosing:


Type of Relationship
(Business, Personal)
Name of Organization or Individual
Status of Organization or Individual
(Current Contractor, Applicant, Enrollee, etc.)
Term of Relationship
                               



By my signature, I certify that the information contained in this report and any
attachments to this document are true representations. INSURER understands that
if any information is found to be false that the Contract between FHKC and
INSURER may be terminated at FHKC’s sole discretion.


Submitted
By:                                                                                     Date
of Submission:


/s/ Heath
Schiesser                                                                            7-17-08                                           
(Signature Above)
Name: Heath Schiesser
Title: Chief Executive Officer
 

 

 Florida Healthy Kids Corporation
/s/ RR FHKC
 October 1, 2008
 /s/ HS INSURER

Page 57 of 57

